Exhibit 10.1
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CITYCENTER HOLDINGS, LLC
Dated as of April 29, 2009

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CITYCENTER HOLDINGS, LLC
This Amended and Restated Limited Liability Company Agreement (this “Agreement”)
is made as of April 29, 2009 (the “Effective Date”), by and between PROJECT CC,
LLC, a Nevada limited liability company (“MGM”) and INFINITY WORLD DEVELOPMENT
CORP, a Nevada corporation (“IW”). MGM and IW are hereinafter referred to
individually as a “Member” and collectively as the “Members”.
RECITALS
     A. WHEREAS, Mirage Resorts, Incorporated, a Nevada corporation (“Mirage
Resorts”) and Dubai World, a Dubai, United Arab Emirates government decree
entity (“Dubai World”) entered into that certain Limited Liability Company
Agreement of CityCenter Holdings, LLC dated as of August 21, 2007 (the “Original
LLC Agreement”);
     B. WHEREAS, Mirage Resorts assigned all of its rights, title, interest and
obligations in and to the Original LLC Agreement to MGM pursuant to that certain
Assignment and Assumption Agreement dated as of November 14, 2007;
     C. WHEREAS, Dubai World assigned all of its rights, title, interest and
obligations in and to the Original LLC Agreement to IW pursuant to that certain
Assignment and Assumption Agreement dated as of November 15, 2007;
     D. WHEREAS, MGM and IW entered into that certain Amendment No. 1 to the
Limited Liability Company Agreement of CityCenter Holdings, LLC dated as of
November 15, 2007 (“Amendment No. 1”);
     E. WHEREAS, MGM and IW entered into that certain Amendment No. 2 to the
Limited Liability Company Agreement of CityCenter Holdings, LLC dated as of
December 31, 2007 (“Amendment No. 2”);
     F. WHEREAS, MGM, through one or more Affiliates, owned the Project Assets;
     G. WHEREAS, MGM previously (i) contributed the Project Assets to CityCenter
Land, LLC, a Nevada limited liability company (“Project Owner”) and, thereafter,
(ii) contributed 100% of the membership interests in Project Owner to the
Company;
     H. WHEREAS, the Members have formed the Company to own, directly or
indirectly through its Subsidiary, Project Owner, and to manage, design, plan,
develop, construct, operate, lease and sell the Project pursuant to the
provisions of the Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et
seq., as the same may be amended from time to time (the “Act”); and

 



--------------------------------------------------------------------------------



 



     I. WHEREAS, the Parties desire to amend and restate the Original LLC
Agreement, as amended by Amendment No. 1 and Amendment No. 2, in its entirety,
in order to set out their agreement as to the conduct of business and the
affairs of the Company.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the mutual
promises set forth, the Parties agree as follows:
ARTICLE 1
THE COMPANY
          Section 1.1 Organization. Mirage Resorts and Dubai World formed and
established a limited liability company, called CityCenter Holdings, LLC (the
“Company”), under and pursuant to the provisions of the Act, and upon the terms
and conditions set forth in the Original LLC Agreement. On November 2, 2007, a
certificate of formation for the Company was filed.
          Section 1.2 Name. The name of the Company is CityCenter Holdings, LLC,
and all business of the Company shall be conducted solely in such name or in
such other name or names as may be Approved by the Board of Directors.
          Section 1.3 Place of Business. The principal office of the Company
shall be located at such place within the County as may be approved by the
Managing Member.
          Section 1.4 Business of the Company. Subject to Section 1.10 hereof,
the business of the Company is to acquire and own the Project Assets and to
design, develop, construct, finance, own and operate the Project. In furtherance
of its business, the Company shall have and may exercise all the powers now or
hereafter conferred by the laws of the State of Delaware on limited liability
companies formed under the laws of that State, and may do any and all things
related or incidental to its business as fully as natural persons might or could
do under the laws of that State. Such power shall include, but shall not be
limited to, the creation, ownership and operation of one or more wholly owned
Subsidiaries for the purposes set forth in Section 1.10 hereof. The Company has
registered to do business in the State of Nevada.
          Section 1.5 Purposes Limited. Except as otherwise provided in this
Agreement, the Company shall not engage in any other activity or business and
none of the Members shall have any authority to hold itself out as an agent of
the other Member in any other business or activity.
          Section 1.6 No Payments of Individual Obligations. The Members shall
use the Company’s credit and assets solely for the benefit of the Company. Other
than as set forth in an Additional Agreement, no asset of the Company shall be
transferred or encumbered for or in payment of any individual obligation of a
Member.
          Section 1.7 Statutory Compliance. The Company shall exist under and be
governed by, and this Agreement shall be construed and enforced in accordance
with, the laws of the State of Delaware, but excluding its conflict of law
principles. The Members shall make all filings and disclosures required by, and
shall otherwise comply with, all such laws. The Members

-2-



--------------------------------------------------------------------------------



 



shall execute, file and record in the appropriate records any assumed or
fictitious name certificate required by law to be filed or recorded in
connection with the formation of the Company and shall execute, file and record
such other documents and instruments as may be necessary or appropriate with
respect to the formation of, and conduct of business by, the Company.
          Section 1.8 Title to Property. All property, whether real or personal,
tangible or intangible, owned by the Company or its Subsidiaries shall be owned
in the name of the Company or its Subsidiaries, and no Member shall have any
ownership interest in such property in its individual name or right and each
Member’s interest in the Company shall be personal property for all purposes.
          Section 1.9 Duration. The Company commenced on the date of its
formation pursuant to Section 1.1 hereof and shall continue until dissolved and
liquidated pursuant to law or any provision of this Agreement.
          Section 1.10 Conduct of Business Through Single Purpose Entities. It
is the intention of the Members that the Company serve as a holding company and
operate its business, and own each of the Project Assets, through single purpose
wholly owned limited liability companies or other wholly owned entities (each, a
“Subsidiary” or, together, the “Subsidiaries”).
          Section 1.11 Definitions. As used in this Agreement:
“Acceptance Notice” has the meaning set forth in Section 11.6(b) hereof.
“Act” has the meaning set forth in Recital H.
“actual knowledge” has the meaning set forth in Section 10.1 or Section 10.2
hereof, as applicable.
“Actual Pre-Closing Residential Proceeds” means the amount set forth on
Schedule 1.11 which is the actual amount of (A) cash proceeds received by MGM or
its Affiliates, excluding any cash proceeds returned or refunded, from the sale
or a contract to sell any residential units in the Project Components since the
inception of the Project to the Closing Date less (B) the Sales Expenses related
to such residential units.
“Additional Agreements” means the Development Management Agreement, the
Operations Management Agreements, and the Ancillary Agreements.
“Additional Capital Contribution” has the meaning set forth in Section 3.3(a)
hereof and includes Capital Contributions made pursuant to Section 3.3,
Section 3.4 and Section 3.5(b) hereof.
“Adjusted Capital Account Balance” has the meaning set forth in Section 5.6(a)
hereof.
“Affiliate” means a Person which directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
Person specified; provided, however, that a Member, as such, shall not be deemed
to be an Affiliate of the other Member. For the purpose of this definition,
“control” (including, with correlative meanings, the terms “controls,”
“controlling,” “controlled by” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of

-3-



--------------------------------------------------------------------------------



 



the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.
“Agreement” has the meaning set forth in the Preamble.
“Alternate” has the meaning set forth in Section 9.1(c) hereof.
“Amendment No. 1” has the meaning set forth in Recital D.
“Amendment No. 2” has the meaning set forth in Recital E.
“Ancillary Agreement” means an agreement between MGM or its Affiliate and the
Company providing for a grant of a lease, easement, or permission to use or
occupy any real, personal or intellectual property, including, but not limited
to, such matters described in Exhibit B attached hereto.
“Annual Budget” means, at any time, the annual budget for the day-to-day
operations of a Project Component most recently Approved by the Board of
Directors in accordance with the terms of this Agreement.
“Appraisal Notice” has the meaning set forth in Section 13.4 hereof.
“Appraised Value” has the meaning set forth in Section 13.4 hereof.
“Approval” or “Approved” means, with the respect to the Board of Directors, the
approval by (i) a majority of all of the Representatives on the Board of
Directors entitled to vote on the matter, (ii) as long as MGM or its Affiliate
is a Member, at least one Representative designated by MGM, and (iii) as long as
IW or its Affiliate is a Member, at least one Representative designated by IW.
“Approved Counsel” means (i) Lionel Sawyer & Collins, (ii) Snell & Wilmer,
L.L.P., (iii) Brownstein Hyatt Farber Schreck, and (iv) any other attorney duly
licensed in the State of Nevada that has been Approved by the Board of Directors
or by all Members in writing.
“Bankruptcy Code” means Title 11 of the United States Code (and any successor
thereto), as amended from time to time.
“Base Profit Interest” has the meaning set forth in Section 3.5(b) hereof.
“Board of Directors” has the meaning set forth in Section 9.1(a) hereof.
“Business Day” means each day other than a Saturday, Sunday or any day observed
by the Federal, State of Nevada or local government in Las Vegas, Nevada as a
legal holiday.
“Business Plan” means, collectively, each of the Component Business Plans and
the Project Business Plan, as each may be, from time to time, amended, modified
or supplemented in accordance with the terms and provisions of this Agreement.
“Capital Account” has the meaning set forth in Section 3.7(a) hereof.
“Capital Contribution” means an Initial Capital Contribution or Additional
Capital Contribution.

-4-



--------------------------------------------------------------------------------



 



“Cash Proceeds Letter” means that certain letter agreement executed by the
Company, MGM MIRAGE, MGM and IW dated April 29, 2009.
“Cash Purchase Procedure” has the meaning set forth in Section 4.2(a) hereof.
“Casino Opening Date” has the meaning set forth in Section 4.2(c)(i) hereof.
“Closing Date” means November 15, 2007.
“Code” means the Internal Revenue Code of 1986 (and any successor thereto), as
amended from time to time.
“Company” has the meaning set forth in Section 1.1 hereof.
“Company Accountants” means Deloitte & Touche, LLP.
“Company Minimum Gain” has the meaning as set forth in Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).
“Completion Date” has the meaning set forth in the Disbursement Agreement as of
the date hereof.
“Component Business Plan” has the meaning ascribed to such term in
Section 7.8(b) hereof, as such may be, from time to time, amended, modified or
supplemented in accordance with the terms and provisions of this Agreement.
“Conditional Transfer Price” means, with respect to the Units to be Transferred
pursuant to Section 4.2, Section 9.3(d) or Section 13.4 hereof, 100% of the
Appraised Value of such Units.
“Condo Proceeds” has the meaning set forth in the Disbursement Agreement as in
effect as of the date hereof.
“Construction Budget” means, at any time, the budget for the acquisition,
development and construction of the entire Project prepared by, or on behalf of,
the Managing Member and Approved by the Board of Directors, setting forth in
detail, by category and line item, all Development Costs and all pre-opening
costs, as such budget shall be amended from time to time in accordance with this
Agreement. The Construction Budget shall allocate and separate all Development
Costs among the various Project Components so that the Construction Budget sets
forth a maximum amount of Development Costs for each Project Component and the
sum of the aggregate budgeted Development Costs for each Project Component will
equal the aggregate amount of the Construction Budget. The Construction Budget
was Approved by the Board of Directors on or about March 5, 2009 and is attached
hereto as Exhibit I. All future Construction Budgets, including any amendments,
modifications and/or supplements thereof and thereto, will be in the same form
as the Construction Budget.
“Construction Completion Guaranty” means that certain guaranty executed by MGM
and MGM MIRAGE in favor of the Company dated on or about the date hereof which,
among other things, provides for MGM’s and MGM MIRAGE’s payment obligations with
respect to any costs in excess of the Construction Budget.

-5-



--------------------------------------------------------------------------------



 



“Construction Facility” means that certain Credit Agreement dated October 3,
2008 by and among the Company, Bank of America, N.A., as Administrative Agent,
Disbursement Agent and Swing Line Lender, and certain other lenders, as amended
pursuant to Amendment No. 1 to the Credit Agreement dated December 31, 2008, and
Amendment No. 2 and Waiver to Credit Agreement dated as of April 29, 2009 and as
the same may be further amended or modified.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“CPI” means the Consumer Price Index for All Urban Consumers published by the
Bureau of Labor Statistics of the United States Department of Labor, Los
Angeles-Anaheim-Riverside, All Items (1982-84 = 100), or any successor index
thereto, as such successor index may be appropriately adjusted to establish
substantial equivalence with the CPI, or if the CPI ceases to be published and
there is no successor thereto, such other index as shall be Approved by the
Board of Directors.
“County” means Clark County, Nevada.
“Damages” means any loss, cost, liability, claim, damage, expense (including
reasonable attorneys’ fees), demand and cause of action of any nature
whatsoever, whether or not involving a third party claim and without taking into
account any related insurance payments.
“Deemed Satisfaction of DW Obligations” has the meaning set forth in
Section 15.24 hereof.
“Deemed Satisfaction of MR Obligations” has the meaning set forth in
Section 15.25 hereof.
“Default Interest Rate” means the Prime Rate plus five percent (5%).
“Defaulting Member” has the meaning set forth in Section 13.1 hereof.
“Delinquent Member” has the meaning set forth in Section 3.5 hereof.
“Depreciation” shall mean, for each Fiscal Year or other period, an amount equal
to the depreciation, amortization, or other cost recovery deduction allowable
with respect to an asset for such Fiscal Year or other period for U.S. federal
income tax purposes, except that if the Gross Asset Value of an asset differs
from its adjusted basis for federal income tax purposes at the beginning of such
Fiscal Year or other period, Depreciation shall be an amount which bears the
same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such Fiscal
Year or other period bears to such beginning adjusted tax basis.
“Development Agreement” means that certain Development Agreement, recorded with
Clark County Recorders Office on May 23, 2006 as document number
20030523-0005103, by and among the County of Clark and Project CC, LLC D/B/A
Project CityCenter, Bellagio, LLC, The April Cook Companies, Treasure Island
Corp., Restaurant Ventures of Nevada, Inc., Victoria Partners, a Limited
Partnership and Boardwalk Casino, Inc.
“Development Costs” means, without duplication, all of the following fees, costs
and expenses incurred or to be paid in connection with the Project: (i) all hard
construction costs to construct and

-6-



--------------------------------------------------------------------------------



 



complete the entire Project in accordance with the Plans, (ii) whether incurred
before or after completion of any particular Project Component, any costs of fit
out of such Project Component (which shall include, without limitation, any free
rent, tenant improvements or other tenant concessions), (iii) soft costs
directly related to the construction of the Project (such as architect’s fees),
incurred since inception of the Project, (iv) other soft costs not directly
related to hard construction costs of the Project (such as real estate taxes and
insurance premiums), in each case, whether paid or unpaid, and (v) all fees,
costs and expenses incurred to acquire the Project Assets (excluding the initial
Capital Contribution of Dubai World pursuant to the Original LLC Agreement).
“Development Management Agreement” means that certain Development Management
Agreement for CityCenter by and among MGM, MGM MIRAGE and the Company dated
November 15, 2007, as amended.
“Development Manager” has the meaning ascribed to it in the Development
Management Agreement.
“Disbursement Agreement” means that certain Disbursement Agreement by and among
the Company, and Bank of America, N.A., as amended pursuant to Amendment No. 1
to Disbursement Agreement dated April 29, 2009 and as the same may be further
amended or modified.
“Disposing Member” has the meaning set forth in Section 11.6(a) hereof.
“Disposition Notice” has the meaning set forth in Section 11.6(a) hereof.
“Distributable Cash” has the meaning set forth in Section 6.3 hereof.
“Dubai World” has the meaning set forth in Recital A.
“DW L/C” means, collectively, (a) that certain letter of credit dated as of the
date hereof posted by Dubai World and issued by Emirates Bank, NBD in favor of
the Company in the amount of $408.455 million and (b) the sum of 85.545 million
deposited by Dubai World with the lender under the Construction Facility on
April 29, 2009.
“Dubai World Restricted Affiliates” has the meaning set forth in
Section 15.21(b) hereof.
“Effective Date” has the meaning set forth in the Preamble.
“Emergency Situation” means a bona fide emergency situation which creates an
imminent risk to life, safety or significant damage to the Project.
“Encumbrance” means any monetary mortgage, pledge, Lien, charge, hypothecation,
security interest, or other monetary encumbrances of any nature whatsoever.
“Escalation” has the meaning set forth in Section 9.3(c) hereof.
“Event of Bankruptcy” has the meaning set forth in Section 13.1 hereof.
“Event of Default” has the meaning set forth in Section 13.1 hereof.

-7-



--------------------------------------------------------------------------------



 



“Financing” means debt financing, which may be unsecured or collateralized by
one or more Liens on the Project Assets or any portion thereof (including
purchase money financing collateralized by furniture, furnishings, fixtures,
machinery or equipment), to be obtained by the Company from one or more
commercial banks or other lenders (including vendors or the Members) for the
purpose of funding the Project.
“Financing Documents” means all agreements between the Company and any
applicable lender evidencing any Financing.
“Fiscal Year” has the meaning set forth in Section 7.5 hereof.
“Force Majeure” means war, terrorism, explosion, bombing, revolution, riots,
civil commotion, strikes, lockout, inability to obtain labor or materials, fire,
flood, storm, earthquake, hurricanes, tornado, drought, tidal waves, settlement
of dredged areas or other acts or elements, accident, government restrictions or
appropriation or other causes, whether like or unlike the foregoing, affecting
the Project.
“Gaming” means to deal, operate, carry on, conduct, maintain or expose for play
any game as defined in applicable Gaming Laws, or to operate an inter-casino
linked system.
“Gaming Approvals” means with respect to any action by a particular Person, any
consent, finding of suitability, license, approval or other authorization
required for such action by such Person from a Gaming Authority or under Gaming
Laws.
“Gaming Authority” means those national, state, local and other governmental,
regulatory and administrative authorities, agencies, boards and officials
responsible for or regulating gaming or gaming activities in any jurisdiction
and, within the State of Nevada, specifically, the Nevada Gaming Commission, the
Nevada State Gaming Control Board, and the Clark County Liquor and Gaming
Licensing Board.
“Gaming Components” means all Project Components in which Gaming will take
place.
“Gaming Laws” means those laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming within any jurisdiction
and, within the State of Nevada, specifically, the Nevada Gaming Control Act, as
codified in NRS Chapters 462 — 466, and the regulations of the Nevada Gaming
Commission promulgated thereunder, and the Clark County Code.
“Gross Asset Value” has the meaning set forth in Section 3.9(a) hereof.
“Harmon Completion Guaranty” means that certain guaranty the form of which shall
be negotiated in good faith by the Members and executed by MGM and MGM MIRAGE in
favor of the Company which, among other things, shall provide for MGM’s and MGM
MIRAGE’s obligation to pay all costs relating to the completion of the Harmon
Hotel in excess of (a) Two Hundred Million Dollars ($200,000,000) if the Major
Decision to proceed with the completion the Harmon Hotel is made on or prior to
December 31, 2012, and (b) Two Hundred Million Dollars ($200,000,000) plus a
cost escalator mutually agreed upon by the Members if the Major Decision to
proceed with the completion of the Harmon Hotel is made on or after January 1,
2013.

-8-



--------------------------------------------------------------------------------



 



“Impasse” has the meaning set forth in Section 9.3(c) hereof.
“Impasse Election Date” has the meaning set forth in Section 9.3(d) hereof.
“Impasse Trigger Date” has the meaning set forth in Section 9.3(d) hereof.
“Indemnified Party” and “Indemnified Parties” have the meaning set forth in
Section 2.5(a) hereof.
“Indemnifying Party” has the meaning set forth in Section 2.5(c) hereof.
“Individual Adjusted Profit Interest Addition” has the meaning set forth in
Section 3.5(b) hereof.
“Individual Adjusted Profit Interest Subtraction” has the meaning set forth in
Section 3.5(b) hereof.
“Individual Base Profit Interest Addition” has the meaning set forth in
Section 3.5(b) hereof.
“Individual Base Profit Interest Subtraction” has the meaning set forth in
Section 3.5(b) hereof.
“Initial Capital Contribution” has the meaning set forth in Section 3.2 hereof.
“Interest” means, with respect to a Member, the percentage ownership interest in
the Company represented by the Units owned by such Member.
“IW” has the meaning set forth in the Preamble.
“IW Default Contributions” means any Additional Capital Contributions made by IW
pursuant to Section 3.5(b).
“IW Gaming Approval” has the meaning set forth in Section 4.2(b) hereof.
“IW Indemnitees” has the meaning set forth in Section 13.3(a) hereof.
“IW L/C Contributions” means any Additional Capital Contributions made by IW
pursuant to Section 3.4.
“IW Note” has the meaning set forth in Section 6.5.
“IW Special Representative” has the meaning set forth in Section 9.5.
“IW Tax Liability” has the meaning set forth in Section 4.7(a) hereof.
“L/C Contribution” means any Additional Capital Contribution made pursuant to
Section 3.4.
“Lease Agreements” has the meaning set forth in Section 4.2(b) hereof.
“Lending Member” has the meaning set forth in Section 3.5(a) hereof.
“Letters of Credit” means, collectively, the DW L/C and the MGM L/C.
“License Breach” has the meaning set forth in Section 13.1(d) hereof.

-9-



--------------------------------------------------------------------------------



 



“Lien” or “Liens” means any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including, without limitation, any conditional sale
or other title retention agreement or lease in the nature thereof).
“Major Contract” means any contract under which the Company would be required to
make payments or incur liabilities in excess of $20 million.
“Major Decision” has the meaning set forth in Section 9.3(a) hereof.
“Major Lease” means any lease agreement under which the Company would be
required to make payments, receive payments, or incur liabilities, in each case,
in excess of $20 million.
“Managing Member” means MGM or its successor as Managing Member.
“Material Competitors” means, collectively, the entities identified in Exhibit H
attached hereto.
“Member” and “Members” has the meaning set forth in the Preamble.
“Member Loan” has the meaning set forth in Section 3.5(a)(i) hereof.
“Member Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).
“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a nonrecourse liability, determined
in accordance with Regulations Section 1.704-2(i)(3).
“Member Nonrecourse Deductions” has the meaning set forth in Regulations
Sections 1.704-2(i)(1) and 1.704-2(i)(2).
“MGM” has the meaning set forth in the Preamble.
“MGM Additional Contribution” has the meaning set forth in Section 4.7(a)
hereof.
“MGM Default Contributions” means any Additional Capital Contributions made by
MGM pursuant to Section 3.5(b).
“MGM Indemnitees” has the meaning set forth in Section 13.3(b) hereof.
“MGM L/C” means that certain letter of credit dated as of the date hereof posted
by MGM MIRAGE and issued by Bank of America, N.A., in favor of the Company in
the amount of $224 million.
“MGM L/C Contributions” means any Additional Capital Contributions made by MGM
pursuant to Section 3.4.
“MGM MIRAGE” means MGM MIRAGE, a Delaware corporation.
“MGM MIRAGE Restricted Affiliates” has the meaning set forth in Section 15.21(a)
hereof.

-10-



--------------------------------------------------------------------------------



 



“MGM Note” has the meaning set forth in Section 6.5.
“Mirage Resorts” has the meaning set forth in Recital A.
“Net Residential Proceeds” means the actual amount of (A) cash proceeds received
by the Company or its Affiliates from the sale of any residential units in the
Project Components less (B) the Sales Expenses related to such residential
units.
“Non-Defaulting Member” means a Member who is not a Defaulting Member.
“Non-Delinquent Member” has the meaning set forth in Section 3.5 hereof.
“Non-Disposing Member” has the meaning set forth in Section 11.6(b) hereof.
“Non-Recourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).
“Offer Notice” has the meaning set forth in Section 11.6(b) hereof.
“Offer Period” has the meaning set forth in Section 11.6(b) hereof.
“Offered Units” has the meaning set forth in Section 11.6(a) hereof.
“Operations Management Agreements” means, collectively, those certain
agreements, as amended, listed on Exhibit D attached hereto.
“Operations Manager” has the meaning ascribed to it in the Operations Management
Agreements.
“Original LLC Agreement” has the meaning set forth in Recital A.
“Original Signing Date” means August 21, 2007.
“Outstanding Facility Funds” has the meaning set forth in Section 3.4 hereof.
“Party” or “Parties” means MGM, IW, individually or collectively, as
appropriate, and their respective successors and assigns.
“Passive Member” has the meaning set forth in Section 11.4(b)(i) hereof.
“People Mover” has the meaning set forth in Section 4.6 hereof.
“Permitted Transfer” has the meaning set forth in Section 11.2 hereof.
“Permitted Transferee” means, (i) in the case of MGM: any Person, one hundred
percent (100%) of the voting stock or beneficial ownership of which is owned
directly or indirectly, including through subsidiaries, by MGM MIRAGE, and
(ii) in the case of IW: any Person, one hundred percent (100%) of the voting
stock or beneficial ownership of which is owned directly or indirectly,
including through subsidiaries, by Dubai World.

-11-



--------------------------------------------------------------------------------



 



“Person” means any natural person, corporation, limited liability company, firm,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or quasi-governmental entity or other
entity of similar nature.
“Plans” means, at any time, the plans and specifications for the construction of
the Project, together with all additions, modifications, supplements, addenda,
and change orders thereto and thereof, in each event Approved by the Board of
Directors in accordance with Section 7.8 and Section 9.3 hereof.
“Prime Rate” means the “U.S. prime rate” published in the “Money Rates” or
equivalent section of the Western Edition of The Wall Street Journal, provided
that if a “prime rate” range is published by The Wall Street Journal, then the
highest rate of that range will be used, or if The Wall Street Journal ceases
publishing a prime rate or a prime rate range, then the Managing Member will
select a prime rate, a prime rate range or another substitute interest rate
index that is based upon comparable information.
“Profit” and “Loss” shall mean for each Fiscal Year or other period, the taxable
income or tax loss of the Company for federal income tax purposes for such
Fiscal Year, determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss or deduction required to be separately
stated pursuant to Code Section 703(a)(1) shall be included in taxable income or
tax loss), with the following adjustments:
(i) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses hereunder shall be
added to such taxable income or tax loss;
(ii) Any expenditures of the Company described in Code Section 705(a)(2)(B), or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing
Profits and Losses hereunder shall be subtracted from such taxable income or tax
loss;
(iii) In the event the Gross Asset Value of any Company asset is adjusted
pursuant to the provisions of this Agreement, the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such asset
for purposes of computing Profits and Losses;
(iv) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed with reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;
(v) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or tax loss, there shall be
taken into account Depreciation for such Fiscal Year;
(vi) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Member’s
Interest, the amount of such adjustment shall be treated as an item of gain (if
the adjustment increases the basis of the asset) or loss (if the adjustment
decreases the basis of the asset)

-12-



--------------------------------------------------------------------------------



 



from the disposition of the asset and shall be taken into account for purposes
of computing Profits and Losses; and
(vii) Notwithstanding any other provisions of the foregoing provisions of this
definition, any items which are specially allocated to a Member hereunder shall
not be taken into account in computing Profits and Losses.
“Profit Interest” has the meaning set forth in Section 3.5(b) hereof.
“Project” means the development known as CityCenter located in the County which
is to consist of the Project Components.
“Project Assets” means all real, personal and intangible property related to or
used in connection with any business, operation, enterprise or development that
is the Project, but excluding all real, personal and intangible property related
to or used in connection with any business, operation, enterprise or development
that is not the Project. A description of a portion of the property comprising
the Project Assets is set forth in Exhibit C attached hereto.
“Project Business Plan” has the meaning ascribed to such term in Section 7.8(a)
hereof, as such Project Business Plan may be, from time to time, amended,
modified or supplemented in accordance with the terms and provisions of this
Agreement.
“Project Components” means the elements of the Project described on Exhibit A
attached hereto.
“Project Owner” has the meaning set forth in Recital G.
“Regulations” means the Treasury Regulations promulgated under the Code.
“Regulatory Allocations” has the meaning set forth in Section 5.5 hereof.
“Representative” has the meaning set forth in Section 9.1(b) hereof.
“Required Lenders” has the meaning set forth in the Construction Facility.
“Sales Expenses” with respect to any residential units within the Project
Components, means the sales commissions and marketing expenses related to the
sale of such residential units.
“Securities Laws” has the meaning set forth in Section 10.1(j).
“Selling Member” has the meaning set forth in Section 11.8(a) hereof.
“Subordinated Notes” has the meaning set forth in Section 6.5.
“Subsidiary” has the meaning set forth in Section 1.10 hereof.
“Tag-Along Notice” has the meaning set forth in Section 11.8(b) hereof.
“Tagging Member” has the meaning set forth in Section 11.8(b) hereof.
“Tax Matters Partner” has the meaning set forth in Section 7.4 hereof.

-13-



--------------------------------------------------------------------------------



 



“Title Policy” means that certain title policy number C30-Z008553 issued by
Commonwealth Land Title Insurance Company dated October 30, 2008.
“Transfer” means, with respect to a Unit, to directly or indirectly sell,
assign, transfer, give, donate, pledge, hypothecate, deposit, alienate,
bequeath, devise or otherwise dispose of or encumber such Unit. Notwithstanding
the foregoing definition of Transfer, the following are not considered
Transfers:
     (a) the transfer of interests (in one or more transactions) of an entity
that owns, directly or indirectly, any Units if: (A) the value of the Units
held, directly or indirectly, by such entity does not exceed 50% of the fair
market value of the total assets of such entity; and (B) the transferor
continues to consolidate with the entity for financial reporting purposes; and
     (b) an offering of securities by, or a change of control of, MGM MIRAGE.
“Transfer Breach” has the meaning set forth in Section 13.1(a) hereof.
“Transferee” means a Person to whom a Transfer is made.
“True Proceeds” has the meaning set forth in Section 4.7(a) hereof.
“Unreturned Default Contributions” means (i) as to IW, the IW Default
Contributions less the aggregate amount of distributions made to IW pursuant to
Section 6.4(a) hereof and (ii) as to MGM, the MGM Default Contributions less the
aggregate amount of distributions made to MGM pursuant to Section 6.4(a) hereof.
“Unreturned L/C Capital Contributions” means (i) as to IW, the IW L/C
Contributions less the aggregate amount of distributions made to IW pursuant to
Section 6.4(b) hereof and (ii) as to MGM, (a) the sum of $270 million as
described in Section 3.3 hereof plus (b) the MGM L/C Contributions less (c) the
aggregate amount of distributions made to MGM pursuant to Section 6.4(c) hereof.
“Unauthorized Action” has the meaning set forth in Section 9.1(a) hereof.
“Unit” has the meaning set forth in Section 3.1 hereof.
“Unreturned Investment” for a Member at any given time means the aggregate
amount of such Member’s Capital Contribution made up to that time less the
aggregate amount of distributions made to such Member by the Company up to that
time.
ARTICLE 2
THE MEMBERS
          Section 2.1 Identification. MGM and IW shall be the Members of the
Company. No other Person may become a Member except pursuant to a Transfer
specifically permitted under and effected in compliance with this Agreement.

-14-



--------------------------------------------------------------------------------



 



          Section 2.2 Services of Members. During the existence of the Company
and, unless otherwise provided in an Additional Agreement, the Members shall be
required to devote only such time and effort to Company business as may be
necessary to promote adequately the interests of the Company and the mutual
interests of the Members, it being specifically understood and agreed that the
Members shall not be required to devote full time to Company business, and each
Member agrees and acknowledges that each Member and its Affiliates currently do,
and at any time and from time to time may, engage in and possess interests in
other business or operations of every type and description, independently or
with others, including, but not limited to, such business or operations that
relate to or compete with the Project; and (i) neither the Company nor the other
Member shall by virtue of this Agreement have any right, title or interest in or
to such independent ventures or to the income or profits derived therefrom and
(ii) nothing in this Agreement or any Additional Agreements shall be deemed to
limit, restrict, prohibit, or otherwise abridge each Member’s rights or ability
to engage in or possess such interests.
          Section 2.3 Reimbursement and Fees. Unless expressly provided for in
this Agreement, approved by each of the Members, or provided for in an
Additional Agreement, neither of the Members nor any Affiliate thereof shall be
paid any compensation for its management services to the Company provided
pursuant to the terms hereof or be reimbursed for out of pocket, overhead or
general administrative expenses.
          Section 2.4 Transactions with Affiliates. The Company shall be
entitled to employ or retain, or enter into a transaction or contract with a
Member or an officer, employee or Affiliate of any Member only after the Board
of Directors has Approved such transaction or contract. Other than with respect
to fees or other payment provided for, contemplated, or permitted in an
Additional Agreement, the compensation and other terms and conditions of any
such arrangement with any Member or any officer, employee or Affiliate of any
Member shall be no less favorable to the Company than those that could
reasonably be obtained at the time from an unrelated party providing comparable
goods or services. Except for and subject to the terms of an Additional
Agreement, it is expressly understood and agreed that the Company shall not
enter into any contracts with an Affiliate of any Member other than at such
Affiliate’s cost.
          Section 2.5 Liability of the Members; Indemnification.
               (a) Except as otherwise may be required by applicable law,
neither Member nor any officer, director, employee, agent or Affiliate of a
Member nor any other Person that serves at the request of the Members on behalf
of the Company including any Representative and the IW Special Representative
(each, an “Indemnified Party” and collectively, the “Indemnified Parties”) shall
be liable for damages or otherwise to the Company or the other Member for any
act or omission performed or omitted by it in good faith on behalf of the
Company and in a manner reasonably believed by it to be within the scope of the
authority granted to it by this Agreement so long as such act or omission shall
not constitute gross negligence, bad faith or willful misconduct with respect to
such acts or omissions.
               (b) To the fullest extent permitted by law, the Indemnified
Parties shall be defended, indemnified and held harmless by the Company from and
against any and all Damages, arising out of or incidental to any act performed
or omitted to be performed by any one or more of the Indemnified Parties
(including, without limitation, to the extent permitted by law, actions or
omissions constituting negligence) in connection with the business of the
Company; provided,

-15-



--------------------------------------------------------------------------------



 



however, that such act did not constitute fraud, willful misconduct or gross
negligence on behalf of such Indemnified Party, and provided it shall act in a
manner in which it in good faith believes to be in or not opposed to the best
interests of the Company; and provided further, however, that any obligation to
an Indemnified Party under this Section 2.5 shall be paid first from insurance
proceeds under policies maintained by the Company or from third party
indemnities or guarantees, and to the extent such obligation remains unpaid, it
shall be paid solely out of and to the extent of the assets of the Company and
shall not be a personal obligation of any Member. To the extent that any
Indemnified Party has, at law or in equity, duties (including, without
limitation, fiduciary duties) to the Company, any Member or other Person bound
by the terms of this Agreement, such Indemnified Party acting in accordance with
this Agreement shall not be liable to the Company, any Member, or any such other
Person for its good faith reliance on (i) the advice of accountants or legal
counsel for the Company, or (ii) the provisions of this Agreement. The
provisions of this Agreement, to the extent that they restrict the duties of an
Indemnified Party otherwise existing at law or in equity, are agreed by the
Parties to replace or modify such other duties to the greatest extent permitted
under applicable Law.
               (c) The Company and each Member (if not the Indemnifying Party)
shall be indemnified, defended and held harmless by the other Member (the
“Indemnifying Party”) from and against any and all Damages arising out of or
incidental to (i) any act performed by the Indemnifying Party (including acts
performed as the Member) or its authorized representatives, officers, employees,
directors, shareholders, partners and members that is not performed in good
faith or within the scope of authority conferred upon the Indemnifying Party or
the applicable Person under this Agreement, (ii) the fraud, willful misconduct
or gross negligence of the Indemnifying Party or its authorized representatives,
officers, employees, directors, shareholders, partners and members or (iii) the
breach by the Company of any of its representations or warranties made under any
joint venture, purchase, loan or other agreement entered into in connection with
the acquisition of Project Assets, which breach was solely the result of written
information or matters pertaining to the Indemnifying Party provided or
confirmed by such Indemnifying Party; provided, however, that the cumulative
indemnification obligation of a Member under this Section 2.5 shall in no event
exceed the amount of the Unreturned Investment of the other Member at the time
of such indemnification.
               (d) To the fullest extent permitted by law, expenses incurred by
an Indemnified Party in defending a civil or criminal action, suit or proceeding
arising out of or in connection with this Agreement or the Company’s business or
affairs shall be paid by the Company in advance of the final disposition of such
action, suit or proceeding upon receipt of an undertaking by or on behalf of the
Indemnified Party to repay such amount plus interest at the Prime Rate if it is
ultimately determined that the Indemnified Party was not entitled to be
indemnified by the Company in connection with such action.
               (e) The Company may purchase, at its expense, insurance to insure
any Indemnified Party against liability for any breach or alleged breach of its
fiduciary responsibilities or any act for which an Indemnified Party may receive
indemnification hereunder.
               (f) Any and all indemnity obligations of each Party shall survive
any termination of this Agreement or of the Company.

-16-



--------------------------------------------------------------------------------



 



ARTICLE 3
CAPITAL CONTRIBUTIONS; LOANS; CAPITAL ACCOUNTS
          Section 3.1 Issuance of Units. The Company has issued one hundred
(100) membership units (each a “Unit” and collectively, the “Units”). Each of
the Members owns fifty (50) Units. Additional Capital Contributions may be made
and, if necessary, additional Units may be issued, in accordance with terms and
conditions approved by the Members. Issuance of additional Units pursuant to
this Agreement does not constitute an amendment of this Agreement. Exhibit E
attached hereto will be revised from time to time to reflect the Units issued
from time to time to the Members. Units shall represent the Interest (including
ownership and voting interest), but not necessarily the Profit Interest, of each
Member.
          Section 3.2 Initial Capital Contributions. Through March 26, 2009,
each Member or its predecessor-in-interest made Capital Contributions to the
Company (“Initial Capital Contribution”) as set forth on Schedule 3.2.
          Section 3.3 Additional Capital Contributions. In the event that one or
both of the Members is required to contribute additional capital or lend any
funds to the Company as expressly provided in this Agreement or the Board of
Directors Approves any such additional capital contribution (each, an
“Additional Capital Contribution”), except as otherwise expressly provided in
this Agreement, the amounts to be contributed shall be payable by the Members in
proportion to their respective Profit Interests or as otherwise expressly
provided in this Agreement; provided, however, that prior to the Effective Date
but after March 26, 2009, MGM contributed $270 million to the Company as an
Additional Capital Contribution (with a corresponding increase to MGM’s Capital
Account) and not as a Member Loan. The Members shall not be required to
contribute additional capital or lend any funds to the Company except as
expressly provided in this Agreement.
          Section 3.4 Letters of Credit. Pursuant to the Construction Facility,
concurrently with $1.8 billion (the “Outstanding Facility Funds”) being funded
pursuant to the Construction Facility, (1) MGM shall deliver or cause to be
delivered the MGM L/C and (2) IW shall deliver or cause to be delivered the DW
L/C. The Company shall be entitled to draw on the Letters of Credit without any
further action from the Board of Directors as provided in the Construction
Facility. Each drawdown on a Letter of Credit by the Company will be treated as
an Additional Capital Contribution with a corresponding increase to the Capital
Account of the Member whose Letter of Credit was drawn. The revocation,
dishonoring, cancellation or other unavailability of a Letter of Credit, for any
reason whatsoever, at the time that a drawdown is required as provided in the
Construction Facility shall constitute a failure to make a required Additional
Capital Contribution by the Member whose Letter of Credit is revoked,
dishonored, cancelled or otherwise unavailable for funding, and shall give rise
to the rights and remedies of the other Member under Sections 3.5 and 3.6 below.
Draws on the Letters of Credit will be made in the following order:
                    (i) the first $135 million from the DW L/C;
                    (ii) the next $224 million from the MGM L/C; and
                    (iii) the next $359 million from the DW L/C.

-17-



--------------------------------------------------------------------------------



 



          Section 3.5 Failure to Make a Capital Contribution. If a Member fails
to make any required Capital Contribution as set forth herein from and after the
Effective Date (the “Delinquent Member”), then such Delinquent Member shall be
subject to the provisions of Article 13. In addition, the Member that did not
fail to make any required Capital Contribution as set forth herein (the
“Non-Delinquent Member”) may exercise, on notice to the Delinquent Member, one
of the following remedies:
               (a) the Non-Delinquent Member (the “Lending Member”) may advance
the portion of the Delinquent Member’s Capital Contribution that is in default,
with the following results:
                    (i) The sum advanced shall constitute a loan from the
Lending Member to the Delinquent Member (each, a “Member Loan”) and a Capital
Contribution of that sum to the Company by the Delinquent Member and shall be
treated as such by the Parties for U.S. federal, state and local income tax
purposes;
                    (ii) The unpaid principal balance of the Member Loan and all
accrued unpaid interest shall be due and payable on the tenth day after written
demand by the Lending Member to the Delinquent Member;
                    (iii) The unpaid balance of the Member Loan shall bear
interest at the Default Interest Rate, compounded monthly, from the day that the
advance is deemed made until the date that the Member Loan, together with all
accrued interest, is repaid to the Lending Member;
                    (iv) All amounts distributable by the Company to the
Delinquent Member shall (A) be paid to the Lending Member until the Member Loan
and all accrued interest have been paid in full; (B) constitute a distribution
to the Delinquent Member followed by a repayment of the Member Loan and accrued
interest from the Delinquent Member to the Lending Member; and (C) be treated as
such by the Parties for U.S. federal, state and local income tax purposes;
                    (v) In addition to the other rights and remedies granted to
it under this Agreement, the Lending Member has the right to take any action
available at law or in equity, at the cost and expense of the Delinquent Member,
to obtain payment from the Delinquent Member of the unpaid balance of the Member
Loan and all accrued and unpaid interest; and
                    (vi) The Delinquent Member grants to the Company, and to
each Lending Member with respect to any Member Loans made to that Delinquent
Member, as security, equally and ratably for the payment of all Capital
Contributions that the Delinquent Member has agreed to make and the payment of
all Member Loans and interest accrued made by Lending Members to that Delinquent
Member, a security interest in its assets under the Uniform Commercial Code of
the State of Nevada. On any default in the payment of a required Capital
Contribution or in the payment of a Member Loan to a Lending Member or interest
accrued, the Company or the Lending Member, as applicable, is entitled to all
the rights and remedies of a secured party under the Uniform Commercial Code of
the State of Nevada with respect to the security interest granted. Each
Delinquent Member hereby authorizes the Company and each Lending Member, as
applicable, to prepare and file financing statements and other instruments that
the Managing Member or the

-18-



--------------------------------------------------------------------------------



 



Lending Member, as applicable, may deem necessary to effectuate and carry out
the preceding provisions of this Section 3.5(a).
               (b) the Non-Delinquent Member may contribute the portion of the
Delinquent Member’s Capital Contribution that is in default, with the following
results: Immediately following the contribution by the Non-Delinquent Member of
a portion or all of the Delinquent Member’s Capital Contribution, the Profit
Interest of the Non-Delinquent Member in the Company shall be increased and the
Profit Interest of the Delinquent Member in the Company shall be decreased, with
the result that such change in Profit Interest shall be permanent, and the
Delinquent Member shall not have the option, other than pursuant to this
Section 3.5(b), to restore its initial Profit Interest by making a curative
Capital Contribution at a later time. The resulting Profit Interest of the
Non-Delinquent Member shall be the number of percentage points (rounded to the
nearest one hundredth of a percentage point) determined in accordance with the
following formula: (A) determine the Profit Interest of the Non-Delinquent
Member immediately prior to the corresponding Additional Capital Contribution
and (B) add the Individual Base Profit Interest Addition corresponding to such
Member with respect to such Additional Capital Contribution and (C) add the
Individual Adjusted Profit Interest Addition corresponding to such Member with
respect to such Additional Capital Contribution. The resulting Profit Interest
of the Delinquent Member shall be the number of percentage points (rounded to
the nearest one hundredth of a percentage point) determined in accordance with
the following formula: (A) determine the Profit Interest of such Delinquent
Member immediately prior to the corresponding Additional Capital Contribution,
(B) subtract the Individual Base Profit Interest Subtraction corresponding to
such Member with respect to such Additional Capital Contribution and
(C) subtract the Individual Adjusted Profit Interest Subtraction corresponding
to such Member with respect to such Additional Capital Contribution. The “Profit
Interest” of each of MGM and IW as of the Effective Date is 50%. The Company
shall not issue Units to any Member solely to reflect any increase in any
Member’s Profit Interest, and a Member’s Interest shall not be deemed to
increase or decrease solely as a result of an increase or decrease in the
Member’s Profit Interest. For purposes of this Section 3.5(b), any failure by
MGM or MGM MIRAGE to perform its obligations under the Construction Completion
Guaranty shall be treated in the same manner as a failure of MGM to make a
required Capital Contribution and to the extent that IW elects, in its sole and
absolute discretion, to cure such failure to perform by advancing funds on MGM’s
or MGM MIRAGE’s behalf, then such advances shall be treated the same as a
contribution of MGM’s (as a Delinquent Member) Capital Contribution under this
Section 3.5(b).
     For the purposes of this Section 3.5(b), (1) “Base Profit Interest” shall
mean, with respect to a Member, the percentage equivalent of a fraction, the
numerator of which shall be the aggregate Capital Contributions made to the
Company by such Member pursuant to this Agreement, and the denominator of which
shall be the aggregate Capital Contributions made to the Company by all the
Members pursuant to this Agreement, (2) “Individual Adjusted Profit Interest
Addition” shall mean the product of (i) 0.5 and (ii) the difference between
(A) the Base Profit Interest of such Member immediately after the corresponding
Additional Capital Contribution and (B) the Base Profit Interest of such Member
immediately prior to such Additional Capital Contribution, (3) “Individual Base
Profit Interest Addition” shall mean the difference between (A) the Base Profit
Interest of such Member immediately after such Additional Capital Contribution
and (B) the Base Profit Interest of such Member immediately prior to such
Additional Capital Contribution, (4) “Individual Adjusted Profit Interest
Subtraction” shall mean the product of (i) 0.5 and (ii) the difference between
(A) the Base Profit Interest of such Member immediately prior to such Additional
Capital Contribution and

-19-



--------------------------------------------------------------------------------



 



(B) the Base Profit Interest of such Member immediately after such Additional
Capital Contribution, and (5) “Individual Base Profit Interest Subtraction”
shall mean the difference between (A) the Base Profit Interest of such Member
immediately prior to such Additional Capital Contribution and (B) the Base
Profit Interest of such Member immediately after such Additional Capital
Contribution.
     By way of illustration, assume that (A) the Base Profit Interest and the
Profit Interest of each Member is fifty percent (50%), in each case, immediately
prior to a Additional Capital Contribution; (B) each of the Parties have made a
prior Capital Contribution of $3,000,000,000; (C) the Members approve an
Additional Capital Contribution pursuant to Section 3.3 hereof in the amount of
$500,000,000, and (D) IW contributes only $150,000,000 (versus $250,000,000). If
MGM contributes the $100,000,000 shortfall by IW in addition to its own
$250,000,000 pro rata share of the Capital Contribution, the resulting Profit
Interest of MGM following such contribution would be 52.31%, determined as
follows:
Base Profit Interest of MGM after the Additional Capital Contribution:
[$3,000,000,000 plus $350,000,000] divided by [$6,500,000,000] = 51.54%
Base Profit Interest of MGM prior to the Additional Capital Contribution:
50%
Individual Adjusted Profit Interest Addition of MGM as a result of the
Additional Capital Contribution:
(51.54%-50%) x 0.5 = 0.77%
Individual Base Profit Interest Addition of MGM as a result of the Additional
Capital Contribution:
(51.54%-50%) = 1.54%
Profit Interest of MGM after the Additional Capital Contribution:
50% + 1.54% + 0.77% = 52.31%.
Accordingly, the resulting Profit Interest of MGM would be 52.31%.
Assume that, following such Additional Capital Contribution, each of the Members
approve a second Additional Capital Contribution pursuant to Section 3.3 in the
amount of $100,000,000, and IW fails to contribute any of such second Additional
Capital Contribution. If MGM contributes the $50,000,000 shortfall by IW in
addition to its own $50,000,000 pro rata share of the second Additional Capital
Contribution, the resulting Profit Interest of MGM following such contribution
would be 53.41%, determined as follows:

-20-



--------------------------------------------------------------------------------



 



Base Profit Interest of MGM after the second Additional Capital Contribution:
[$3,000,000,000 plus $350,000,000 plus $100,000,000] divided by [$6,600,000,000]
= 52.27%
Base Profit Interest of MGM immediately prior to the second Additional Capital
Contribution: [$3,000,000,000 plus $350,000,000] divided by [$6,500,000,000] =
51.54%
Individual Adjusted Profit Interest Addition of MGM as a result of the second
Additional Capital Contribution:
(52.27%-51.54%) x 0.5 = 0.37%
Individual Base Profit Interest Addition of MGM as a result of the second
Additional Capital Contribution:
(52.27%-51.54%) = 0.73%
Profit Interest of MGM immediately prior to the second Additional Capital
Contribution:
52.31%.
Profit Interest of MGM after the second Additional Capital Contribution:
52.31% + 0.73% + 0.37% = 53.41%.
          Section 3.6 Additional Remedies for Failure to Make an Additional
Capital Contribution. In addition to the remedies provided under Section 3.5,
the Company may, on notice to a Delinquent Member, take such action, at the cost
and expense of the Delinquent Member, to obtain payment by the Delinquent Member
of the portion of the Delinquent Member’s Additional Capital Contribution that
is in default, together with interest on that amount at the Default Interest
Rate from the date that the Additional Capital Contribution was due until the
date that it is made, provided, however, that in the event that a Member fails
to make its Additional Capital Contribution within ten (10) Business Days
following the receipt of written notice from the other Member that the
Additional Capital Contribution is due, then such Delinquent Member shall also
be required to pay the other Member an “inconvenience fee” equal to ten percent
(10%) of any Additional Capital Contribution shortfall. The Delinquent Member’s
obligation to make Additional Capital Contributions or repay any Member Loan to
a Lending Member shall be recourse to such Delinquent Member (except to the
extent and after such time that the Non-Delinquent Member elects to make a
contribution of any portion of the Delinquent Member’s Additional Capital
Contribution). The Delinquent Member shall have direct liability for the
Delinquent Member’s obligation to make Capital Contributions or repay any loan
to a Lending Member. Payment of interest and the inconvenience fee shall not be
treated as Capital Contributions and shall not increase the Capital Account of
the paying Member.
          Section 3.7 Capital Accounts.
               (a) There shall be maintained for each Member a separate capital
account (“Capital Account”) which shall be governed and maintained throughout
the existence of the

-21-



--------------------------------------------------------------------------------



 



Company in accordance with the provisions of Regulations
Section 1.704-1(b)(2)(iv). Without limiting the generality of the foregoing, a
Member’s Capital Account shall be increased by (A) the amount of money
contributed by such Member to the Company, (B) the Gross Asset Value of any
property contributed by such Member to the Company (net of liabilities securing
such contributed property that the Company is considered to assume or take
subject to pursuant to Code Section 752), (C) the amount of any Profits
allocated to such Member and any items in the nature of income or gain which are
specially allocated to such Member hereunder, and (D) the amount of any Company
liabilities assumed by such Member or which are secured by any property
distributed to such Member. A Member’s Capital Account shall be decreased by
(X) the amount of money and the Gross Asset Value of any property distributed to
such Member by the Company (net of liabilities securing such distributed
property that such Member is considered to assume or take subject to under Code
Section 752), (Y) the amount of any Losses allocated to such Member and any
items in the nature of expenses or losses which are specially allocated to such
Member hereunder, and (Z) the amount of any liabilities of such Member assumed
by the Company or which are secured by any property contributed by such Member
to the Company.
               (b) Notwithstanding Section 3.7(a) above, the principal amount of
a promissory note which is not readily traded on an established securities
market and which is contributed to the Company by the maker of the note (or a
Person related to the maker of the note within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(c)) shall not be included in the Capital Account of
any Person until the Company makes a taxable disposition of the note or until
(and to the extent) principal payments are made on the note, all in accordance
with Regulations Section 1.704-1(b)(2)(iv)(d)(2).
               (c) Upon the Transfer of a Member’s Unit in accordance with the
terms of this Agreement, the Transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the transferred Unit.
               (d) The foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Regulations Section 1.704-1(b), and shall be interpreted and applied in a
manner consistent with such Regulations. In the event that at any time during
the existence of the Company the Tax Matters Partner, with the advice of legal
counsel or accountants, shall determine that it is prudent to modify the manner
in which the Capital Accounts, or any debits or credits thereto, are computed in
order to comply with such Regulations, the Tax Matters Partner may make such
modification.
          Section 3.8 Return of Capital. Except as specifically provided herein,
no Member may withdraw capital from the Company. To the extent any cash that any
Member is entitled to receive pursuant to any provision of this Agreement would
constitute a return of capital, each of the Members consents to the withdrawal
of such capital. If any capital is, or is to be, returned to a Member, the
Member shall not have the right to receive property other than cash, except as
otherwise expressly provided in this Agreement. No interest shall be payable on
the Capital Contributions made by the Members to the Company. The Members hereby
agree that any payment received by MGM or its Affiliate pursuant to an
Additional Agreement shall not be deemed a withdrawal of capital by, or a return
of capital to, MGM or its Affiliates.

-22-



--------------------------------------------------------------------------------



 



          Section 3.9 Gross Asset Value.
               (a) “Gross Asset Value” means, with respect to any asset, the
asset’s adjusted basis for U.S. federal income tax purposes, except as follows:
                    (i) The initial Gross Asset Value for any asset (other than
money) contributed by a Member to the Company shall be as determined by the
Members by unanimous approval;
                    (ii) The Gross Asset Value of all Company assets shall be
adjusted to equal their respective gross fair market values, as Approved by the
Board of Directors, as of the following times: (i) the acquisition of additional
Profit Interests or Units in the Company by any new or existing Member in
exchange for more than a de minimis Capital Contribution; (ii) the distribution
by the Company to a Member of more than a de minimis amount of cash or property
as consideration for Units in the Company, if (in any such event) such
adjustment is necessary or appropriate, in the reasonable judgment of the
Members, to reflect the relative economic interests of the Members in the
Company; (iii) the liquidation of the Company for U.S. federal income tax
purposes pursuant to Regulations Section 1.704-1(b)(2)(ii)(g); or (iv) the grant
of an interest in the Company (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the Company
by an existing Member acting in a Member capacity, or by a new Member acting in
a Member capacity or in anticipation of being a Member;
                    (iii) The Gross Asset Value of any Company asset distributed
to any Member shall be adjusted to equal its gross fair market value on the date
of distribution as Approved by the Board of Directors;
                    (iv) The Gross Asset Value of the Company’s assets shall be
increased (or decreased) to reflect any adjustments to the adjusted basis of
such assets pursuant to Code Section 734(b) or Code Section 743(b), but only to
the extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Regulation Section 1.704-1(b)(2)(iv)(m) and Section 3.9(c)
hereof; provided, however, that Gross Asset Values shall not be adjusted
pursuant to this Section 3.9(a)(iv) to the extent that an adjustment pursuant to
Section 3.9(a)(ii) of this definition is necessary or appropriate in connection
with a transaction that would otherwise result in an adjustment pursuant to this
Section 3.9(a)(iv); and
                    (v) If the Gross Asset Value of an asset has been determined
or adjusted pursuant to Sections 3.9(a)(i), 3.9(a)(ii) or 3.9(a)(iv) above, such
Gross Asset Value shall thereafter be adjusted by the Depreciation taken into
account from time to time with respect to such asset for purposes of computing
Profits and Losses.
               (b) Upon the occurrence of any event specified in Regulations
Section 1.704-1(b)(2)(iv)(f), the Members, by unanimous approval, may cause the
Capital Accounts of the Members to be adjusted to reflect the Gross Asset Value
of the Company’s assets at such time in accordance with such Regulation if the
Members, by unanimous approval, determines that the Gross Asset Value of the
Company’s assets has materially appreciated or depreciated in such an amount so
as to render such adjustment necessary to preserve the economic arrangement of
the Members.
               (c) To the extent an adjustment to the adjusted tax basis of any
Company asset under Code Section 734(b) or 743(b) is required to be taken into
account in determining

-23-



--------------------------------------------------------------------------------



 



Capital Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), the
amount of such adjustment to the Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis), and such gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such section of the
Regulations.
          Section 3.10 Completion Guaranty. Any payments made by MGM or MGM
MIRAGE pursuant to the Construction Completion Guaranty shall not constitute
Capital Contributions to the Company, but rather shall be treated as paid
outside the Company by MGM or MGM MIRAGE in its individual capacity and not as
(or on behalf) of a Member. Similarly, all distributions received by MGM or MGM
MIRAGE pursuant to the Cash Proceeds Letter shall not constitute distributions
of Distributable Cash, but rather shall be treated as paid outside the Company.
          Section 3.11 Harmon Completion Guaranty. Any payments made by MGM or
MGM MIRAGE pursuant to the Harmon Completion Guaranty shall not constitute
Capital Contributions to the Company, but rather shall be treated as paid
outside the Company by MGM or MGM MIRAGE in its individual capacity and not as
(or on behalf) of a Member.
ARTICLE 4
COVENANTS
          Section 4.1 Intentionally Omitted.
          Section 4.2 Licensing.
               (a) Cooperation. Each Member shall use commercially reasonable
efforts to prepare, file and process applications to obtain all necessary Gaming
registrations, licenses, findings of suitability and approvals from Gaming
Authorities that are required for the Company and its Subsidiaries to operate
the Project. Further, each Member shall, and shall use commercially reasonable
efforts to cause the members of such Members to, use commercially reasonable
efforts to prepare, file and process applications to obtain all necessary Gaming
registrations, licenses, findings of suitability and approvals from Gaming
Authorities that are required in connection with the ownership of an interest in
the Company and to obtain as soon as practicable all consents necessary to
permit the Company to consummate its purposes as set forth in Section 1.4 hereof
without breaching or violating any applicable Gaming Law. Each Member shall, and
shall cause its Affiliates to, (i) reasonably cooperate with any investigation
by any Gaming Authority having jurisdiction over any Member or any Affiliate of
any Member, and use its best efforts to promptly comply with any directives of
any such Gaming Authority, and (ii) use its commercially reasonable efforts to
cause any Transferee of any portion of its Units likewise to so cooperate and
comply. Each Member agrees that it shall not intentionally take any action or
omit to take any action that would have the effect of adversely affecting any
Gaming registration, license, approval, finding of suitability or permit held by
any Member or Affiliate thereof. The Members and their Affiliates shall fully
cooperate in connection with any review of this Agreement by any Gaming
Authority. Each Member shall cooperate reasonably and shall (i) furnish upon
request to each other such further information, (ii) execute and deliver to each
other such other documents, and (iii) do such

-24-



--------------------------------------------------------------------------------



 



other acts and things, as may be reasonably requested by the other Member or the
Managing Member in obtaining the licenses and consents referred to in this
Section 4.2. Each Member acknowledges that monetary damages alone would not be
adequate compensation for a breach of this Section 4.2 and the Members agree
that a non-breaching Member shall be entitled to seek a decree or order from a
court of competent jurisdiction for specific performance to restrain a breach or
threatened breach of this Section 4.2 or to require compliance by a Member with
this Section 4.2.
          In the event that either Member shall intentionally obstruct the
process for the Gaming Approvals in a manner that results in an unreasonable
delay in receiving such Gaming Approvals, then:
                    (i) If IW shall be the party so obstructing and continuing
to obstruct ten (10) Business Days after IW’s receipt of written notice
specifying such obstruction from MGM, then, at the election of MGM, either
(A) MGM may elect to purchase all rights and title to all of the Units owned
directly or indirectly by IW and its Affiliates at the lesser of (1) the
Conditional Transfer Price and (2) the amount of the Unreturned Investment for
IW, and IW will Transfer and sell such Units to MGM, or (B) MGM may obtain an
injunction to exercise specific performance rights requiring IW’s cooperation
with the process for the Gaming Approvals.
                    (ii) If MGM shall be the party so obstructing and continuing
to obstruct ten (10) Business Days after MGM’s receipt of written notice
specifying such obstruction from IW, then, at the election of IW, either (A) MGM
shall purchase all rights and title to all of the Units owned directly or
indirectly by IW and its Affiliates at the greater of (1) the Conditional
Transfer Price and (2) the amount of the Unreturned Investment for IW, and IW
will Transfer and sell such Units to MGM, or (B) IW may obtain an injunction to
exercise specific performance rights requiring MGM’s cooperation with the
process for the Gaming Approvals.
In the event that either Member elects to have MGM purchase all rights and title
to all of the Units of IW, then the payment of the applicable purchase price
shall be in cash by wire transfer of federal funds and the Transfer of Units
shall take place no later than one hundred eighty (180) days following the date
such Member makes an election to have MGM purchase the Units (the “Cash Purchase
Procedure”).
               (b) Delayed Gaming Approval. The Members agree that, in the event
that the Managing Member, based on its reasonable judgment, including its
consultation with Approved Counsel, believes that the IW Gaming Approvals will
likely not be granted or issued until some time after the anticipated Casino
Opening Date, the Company and the Managing Member or its Affiliate will enter
into one or more lease agreements (the “Lease Agreements”) prior to the
anticipated Casino Opening Date, which Lease Agreements, while in effect, would
replace the corresponding provisions in the Operations Management Agreements for
all Gaming Components, and pursuant to which MGM or its Affiliate will lease all
such Gaming Components from the Company and operate and manage such Gaming
Components. The terms of such Lease Agreement shall be Approved by the Board of
Directors and shall provide for such payment terms to the Company to reflect
substantially the identical economic benefits that the Company would have
realized from such Gaming Components had the Operations Management Agreements
been in effect. The Lease Agreements shall terminate five (5) Business Days
after the IW Gaming Approvals have been duly issued. For the purposes of this
Section 4.2, “IW Gaming Approvals” shall mean all Gaming Approvals necessary for
IW to obtain in order for the Company to own or

-25-



--------------------------------------------------------------------------------



 



operate, directly or through a Subsidiary, any Gaming Component, for IW to hold
any ownership or other interest in the Company, or for MGM or its Affiliates to
be associated with IW or its Affiliates in connection with the Project or the
Company.
               (c) Rejection of Gaming Approval.
                    (i) At any time prior to the date on which IW receives the
IW Gaming Approvals, in the event that MGM or its Affiliates are prohibited by
the Gaming Authorities in the State of Nevada from being associated with IW or
its Affiliates in connection with the Project or the Company, the IW Gaming
Approvals shall be deemed to have been rejected, and “Casino Opening Date” shall
mean the date on which the Cesar Pelli-designed resort casino opens for business
to the public.
                    (ii) In the event that the Company obtains an opinion of
Approved Counsel or guidance from Approved Counsel or from the applicable Gaming
Authorities that the IW Gaming Approvals will likely be rejected or revoked at
any time, the Members hereby agree as follows:
                         (1) If, notwithstanding IW’s continuing ownership of
the Company, (A) the Company obtains an opinion or guidance from Approved
Counsel or from the applicable Gaming Authorities that the Gaming Components may
continue to be operated pursuant to the Lease Agreements (or any other
arrangements to permit the operating of the Gaming Components) and (B) MGM or
its Affiliates are not prohibited from being associated with IW or its
Affiliates in connection with the Project or the Company, then IW and MGM shall
remain Members of the Company pursuant to this Agreement so long as the previous
clauses (A) and (B) continue to be true.
                         (2) If, due to IW’s continuing ownership of the
Company, (A) the Company obtains an opinion or guidance from Approved Counsel or
from the applicable Gaming Authorities that the Gaming Components may not
continue to be operated pursuant to the Lease Agreements (or any other
arrangements to permit the operating of the Gaming Components) and (B) MGM or
its Affiliates are prohibited from being associated with IW or its Affiliates in
connection with the Project or the Company, then MGM may elect to purchase all
rights and title to all of the Units owned directly or indirectly by IW and its
Affiliates at the amount of the Unreturned Investment for IW, and IW will
transfer and sell such Units to MGM. Such purchase shall be consummated in
accordance with the Cash Purchase Procedure.
               (d) Remedies Not Exclusive. Availability of any other remedy to
the Members under this Agreement, including, but not limited to such remedies
set forth in Article 13 hereof, shall not in any manner be deemed to limit,
abridge, or restrict the rights of the Members set forth in this Section 4.2.
          Section 4.3 Ancillary Agreements.
               (a) The Company and MGM or an Affiliate of MGM have negotiated
the terms and conditions of the current Ancillary Agreements and shall negotiate
the terms and conditions of any Ancillary Agreements entered into at a future
date in good faith. The cost to the Company under an Ancillary Agreement
identified in Exhibit B attached hereto shall be provided for in the
Construction Budget or an Annual Budget. In the event that the capital
expenditures or

-26-



--------------------------------------------------------------------------------



 



operating costs related to one or more Ancillary Agreements described in
Exhibit B attached hereto are in excess of the amount set forth in the
Construction Budget or Annual Budget, in each case, as Approved by the Board of
Directors, MGM or MGM MIRAGE solely shall be responsible for payment of all such
excess costs related to the Ancillary Agreements, which excess payments shall
not constitute Capital Contributions to the Company, but rather are treated as
paid outside the Company in its individual capacity and not as (or on behalf) of
a Member.
               (b) In the event any Ancillary Agreement is not described on
Exhibit B attached hereto, the improvements and/or services and benefits
required for the Company to have the benefits thereunder shall be provided by
MGM or MGM MIRAGE to the Company, and MGM’s only fee shall be a reimbursement of
MGM’s out-of-pocket cost to provide such improvements and/or services and
benefits.
               (c) MGM shall enter into, or cause its Affiliates to enter into,
any Ancillary Agreements necessary to develop, construct and operate the Project
in accordance with the Project Business Plan.
          Section 4.4 FAA Determination Letters. MGM and its Affiliates shall
use commercially reasonable efforts to obtain and keep in effect the applicable
determination letters from the Federal Aviation Agency necessary for the planned
height of the proposed buildings in the Project.
          Section 4.5 Intentionally Omitted.
          Section 4.6 People Mover Construction Obligation. The Company’s
liability for capital expenditures related to the automated people mover system
which traverses the Project (“People Mover”) shall be limited to Fifty Million
Dollars ($50,000,000), and MGM and/or MGM MIRAGE solely shall be responsible for
payment of all capital expenditures related to the People Mover in excess of
Fifty Million Dollars ($50,000,000).
          Section 4.7 Income Tax on Residential Units.
               (a) With respect to the first “True Proceeds”, as defined below,
received by the Company from closings of the sales or contracts of sale of any
residential units in the Project Components, IW’s maximum income tax liability,
as determined by IW, for federal, state, and foreign income tax purposes
(collectively the “IW Tax Liability”) with respect to any gain allocated by the
Company to IW with respect to sales of residential units, in each case, within
the Project Components shall be limited to $10 million. MGM shall make a Capital
Contribution to the Company in an amount equal to the excess, if any, of the IW
Tax Liability over $10 million (the “MGM Additional Contribution”). The Company
will distribute the MGM Additional Contribution to IW immediately upon IW’s
request. The amount of any MGM Additional Contribution shall be determined by
MGM, subject to review by IW, on a quarterly basis with such amount to be funded
in cash by MGM no later than thirty (30) days after the end of each quarter.
“True Proceeds” shall mean the amount equal to $2.673 billion less Actual
Pre-Closing Residential Proceeds.
               (b) With respect to Net Residential Proceeds received by the
Company in excess of the first True Proceeds from closings of the sales of any
residential units in the Project Components, each of the Members shall be
responsible for its respective tax liability.

-27-



--------------------------------------------------------------------------------



 



               (c) The Capital Accounts of the Members with respect to the MGM
Additional Contribution shall be adjusted such that each of MGM and IW’s
percentage of total capital of the Company immediately before the MGM Additional
Contribution equals each such Member’s percentage of total capital of the
Company immediately after the MGM Additional Contribution and the distribution
of such amount by the Company to IW (assuming for this purpose that such amount
is immediately distributed by the Company to IW). For example, if immediately
before a MGM Additional Contribution the total capital of the Company was
$5.4 billion and MGM and IW each shared in 50% of such total capital or $2.7
billion each, upon a $0.1 billion MGM Additional Contribution to the Company,
IW’s and MGM’s Capital Account balance immediately after the MGM Additional
Contribution would be $2.7 billion and $2.6 billion, respectively. Subsequently,
the distribution of the MGM Additional Contribution in the amount of
$0.1 billion to IW will reduce IW’s Capital Account balance to $2.6 billion, and
therefore allow IW’s and MGM’s Capital Account balance to be in the proper ratio
of 50% each. In no event will this adjustment affect IW’s or MGM’s respective
Profit Interest.
ARTICLE 5
ALLOCATION OF PROFITS AND LOSSES
          Section 5.1 Allocation of Profits and Losses.
               (a) In General. Except as otherwise expressly provided in this
Agreement, the Company’s Profits and Losses shall be credited or debited, as the
case may be, as set forth below in this Section 5.1.
               (b) Profits. After giving effect to any special allocations
required under this Agreement and not contained in this Section 5.1(b), Profits
for any Fiscal Year shall be allocated in the following order and priority:
                    (i) First, to each of Members, pro rata, in proportion to
the amounts required to be allocated pursuant to this Section 5.1(b)(i), to the
extent of, the excess, if any, of: (A) the cumulative Losses allocated to such
Member pursuant to Section 5.1(c)(iv) hereof for all periods, over (B) the
cumulative Profits allocated to such Member pursuant to this Section 5.1(b)(i)
for all periods;
                    (ii) Second, to IW, to the extent of, the excess, if any,
of: (A) the cumulative Losses allocated to IW pursuant to Section 5.1(c)(iii)
hereof for all periods, over (B) the cumulative Profits allocated to IW pursuant
to this Section 5.1(b)(ii) for all periods;
                    (iii) Third, to MGM, to the extent of, the excess, if any,
of: (A) the cumulative Losses allocated to MGM pursuant to Section 5.1(c)(ii)
hereof for all periods, over (B) the cumulative Profits allocated to MGM
pursuant to this Section 5.1(b)(iii) for all periods; and
                    (iv) Thereafter, to the Members, pro rata, in proportion to
their respective Profit Interests.

-28-



--------------------------------------------------------------------------------



 



               (c) Losses. After giving effect to any special allocations
required under this Agreement and not contained in this Section 5.1, and subject
to Section 5.6 hereof, Losses for any Fiscal Year shall be allocated in the
following order and priority:
                    (i) First, to the Members, pro rata, in proportion to the
amounts required to be allocated pursuant to this Section 5.1(c)(i), until such
time as the Adjusted Capital Account Balance of each Member is reduced to the
sum of its (A) Unreturned Default Contributions and (B) Unreturned L/C
Contributions;
                    (ii) Second, to MGM, until such time as its Adjusted Capital
Account Balance is reduced to its Unreturned Default Contributions;
                    (iii) Third, to IW, until such time as its Adjusted Capital
Account Balance is reduced to its Unreturned Default Contributions;
                    (iv) Fourth, to the Members, pro rata, in proportion their
respective Adjusted Capital Account Balances, until such time as each Member’s
Adjusted Capital Account Balance is reduced to zero; and
                    (v) Thereafter, to the Members, pro rata, in proportion to
their respective Profit Interests.
          Section 5.2 Minimum Gain Chargeback Allocation Provisions.
               (a) Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding any other provision of this
Agreement, if there is a net decrease in Company Minimum Gain during any Fiscal
Year, each Member shall be specially allocated items of Company income and gain
for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 5.2(a) is intended to
comply with the minimum gain chargeback requirement in Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.
               (b) Member Minimum Gain Chargeback. Except as otherwise provided
in Regulations Section 1.704-2(i)(4), notwithstanding any other provision of
this Agreement, if there is a net decrease in Member Nonrecourse Debt Minimum
Gain attributable to a Member Nonrecourse Debt during any Fiscal Year, each
Member who has a share of the Member Nonrecourse Debt Minimum Gain attributable
to such Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an
amount equal to such Member’s share of the net decrease in Member Nonrecourse
Debt Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(4). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-

-29-



--------------------------------------------------------------------------------



 



2(j)(2). This Section 5.2(b) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
          Section 5.3 Qualified Income Offset. Notwithstanding any other
provision of this Agreement, should a Member unexpectedly receive an adjustment,
allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) that causes or increases a deficit
balance in such Member’s Capital Account, such Member shall be specially
allocated items of income and gain (consisting of a pro rata portion of each
item of Company income, including gross income, and gain for such year) in an
amount and manner sufficient to eliminate, to the extent required by such
Regulations, such deficit balance as quickly as possible. This Section 5.3 is
intended to comply with the qualified income offset requirement in Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
          Section 5.4 Nonrecourse Deductions.
               (a) In General. Nonrecourse Deductions for any Fiscal Year shall
be specially allocated among the Members in proportion to their respective
Profit Interests.
               (b) Partner Nonrecourse Deductions. Any Member Nonrecourse
Deductions for any Fiscal Year shall be specially allocated to the Member who
bears the economic risk of loss with respect to the Member Nonrecourse Debt to
which such Member Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i)(1).
          Section 5.5 Curative Allocations. The allocations set forth in
Sections 5.2, 5.3, 5.4 and 5.6(b) hereof (the “Regulatory Allocations”) are
intended to comply with certain requirements of the Regulations. It is the
intent of the Members that, to the extent possible, all Regulatory Allocations
shall be offset as quickly as possible with other Regulatory Allocations or with
special allocations of other items of Company income, gain, loss, or deduction
pursuant to this Section 5.5 so that, after such offsetting allocations are
made, each Member’s Capital Account balance is, to the extent possible, equal to
the Capital Account balance such Member would have had if the Regulatory
Allocations had not occurred.
          Section 5.6 Limitation on Losses.
               (a) “Adjusted Capital Account Balance” means, with respect to any
Member, the balance of such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
                    (i) Credit to such Capital Account any amounts which such
Member is obligated to restore pursuant to this Agreement or as determined
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c), or is deemed to be
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
                    (ii) Debit to such Capital Account the items described in
clauses (4), (5) and (6) of Section 1.704-1(b)(2)(ii)(d) of the Regulations.
     The foregoing definition of Adjusted Capital Account Balance is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

-30-



--------------------------------------------------------------------------------



 



               (b) Notwithstanding the provisions of this Article 5, allocations
of Losses to a Member shall be made only to the extent that such loss
allocations will not create an Adjusted Capital Account Balance deficit for that
Member at the end of any Fiscal Year in excess of the sum of such Member’s share
of Company Minimum Gain, such Member’s share of Member Nonrecourse Debt Minimum
Gain and (without duplication) the amount, if any, that such Member is obligated
to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(d)(3). If and to
the extent an allocation of Losses is not made to a Member by reason of the
preceding sentence, then such Losses shall be allocated to the other Members (to
the extent the other Members are not limited in respect of the allocation of
Losses under the preceding sentence). In the event there are any remaining
Losses in excess of the limitations set forth in the preceding two sentences,
such remaining Losses shall be allocated among the Members in accordance with
their Profit Interests as determined under Regulations Section 1.704-1(b)(3).
Any Losses reallocated under this Section shall be taken into account in
computing subsequent allocations of income and losses pursuant to this
Article 5, so that the net amount of any item so allocated and the income and
losses allocated to each Member pursuant to this Article 5, to the extent
possible, shall be equal to the net amount that would have been allocated to
each such Member pursuant to this Article 5 as if no reallocation of Losses had
occurred under this Section 5.6(b).
          Section 5.7 Section 704(c) Tax Allocations. In accordance with Code
Section 704(c) and the Regulations thereunder, income, gain, loss, and deduction
with respect to any property contributed to the capital of the Company will,
solely for tax purposes, be allocated among the Members so as to take account of
any variation between the adjusted basis of such property to the Company for
U.S. federal income tax purposes and its initial Gross Asset Value (computed in
accordance with the definition of Gross Asset Value) using the “traditional
method” pursuant to the Regulations Section 1.704-3(b). If the Gross Asset Value
of any Company asset is adjusted pursuant to Section 3.9(b) hereof, subsequent
allocations of income, gain, loss, and deduction with respect to such asset will
take account of any variation between the adjusted basis of such asset for U.S.
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Regulations thereunder using the “traditional
method” pursuant to the Regulations Section 1.704-3(b). The Tax Matters Partner
will make any elections or other decisions relating to such allocations in any
manner that reasonably reflects the purpose and intention of this Agreement.
Allocations pursuant to this Section 5.7 are solely for purposes of U.S.
federal, state, and local taxes and will not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Profits, Losses,
other items or distributions pursuant to any provision of this Agreement.
          Section 5.8 Allocations Between Transferor and Transferee. Upon the
Transfer of all or any portion of a Member’s Units in accordance with the
provisions of this Agreement, Profits and Losses with respect to such Units so
Transferred shall be allocated between the transferor and Transferee of such
Units on the basis of the computation method which is in the best interest of
the Company, provided such method is in conformity with the methods prescribed
by Code Section 706 and Regulations Section 1.706-1(c)(2)(ii).
          Section 5.9 Regulations Interpretation. For purposes of this
Agreement, the Regulations Sections referred to herein shall be read and
interpreted by substituting the term “Company” for the term “Partnership,” and
by substituting the term “Member” for the term “Partner”.

-31-



--------------------------------------------------------------------------------



 



ARTICLE 6
NON-LIQUIDATING DISTRIBUTIONS
          Section 6.1 Initial Distribution. Simultaneous with MGM’s contribution
of the Project Assets to the Company, the Company distributed to MGM the amount
as set forth on Schedule 6.1, a portion of such distribution was treated as
qualifying for the exception to the disguised sales rules of the Code for
reimbursements of pre-formation expenditures pursuant to Regulations
Section 1.707-4(d).
          Section 6.2 Tax Distribution. The Company shall distribute quarterly
to the Members in accordance with their Profit Interests, to the extent cash is
available to the Company, an amount sufficient to enable the Members (or, if
applicable, the owners or members of such Member) to fund their U.S. federal
income tax liabilities attributable to their respective distributive shares of
net taxable income of the Company (calculated for each Member (or, if
applicable, the owners or members of such Member) net of any tax loss of the
Company previously allocated to such Member (or, if applicable, the owners or
members of such Member) and not previously offset by allocations of taxable
income), in each case assuming that each Member (or, if applicable, the owners
or members of such Member) is taxable at the highest marginal U.S. federal
income tax rate applicable to a corporation. The amounts to be distributed to a
Member as a tax distribution pursuant to this Section 6.2 in respect of any
Fiscal Year shall be computed as if any distributions made pursuant to
Section 6.4 hereof during such Fiscal Year were a tax distribution in respect of
such Fiscal Year. Any distribution pursuant to this Section 6.2 shall be deemed
to have been made in anticipation of, and shall reduce in a like amount, the
respective distributions of the Members otherwise to be made pursuant to
Section 6.4 hereof.
          Section 6.3 Distributable Cash. The term “Distributable Cash” with
respect to the Company for any period shall mean an amount equal to the total
cash revenues and receipts of the Company from any source (including Capital
Contributions, loans and refinancings) for such period, less the sum of (i) all
operating expenses paid or incurred by the Company, including current principal
and interest payments on the Financing of the construction of the Project and
other Company indebtedness, but excluding any distributions pursuant to
Section 6.2, (ii) all capital expenditures made by the Company, (iii) up to
$243 million of Condo Proceeds used by the Company for Project Costs or paid to
MGM or MGM MIRAGE in accordance with the Cash Proceeds Letter as a reimbursement
of amounts paid by MGM or MGM MIRAGE under the Construction Completion Guaranty,
which amount shall be treated as a payment under Regulations Section 707(a)(1),
and (iv) the amount established during such period for reserves in accordance
with the Project Business Plan for anticipated costs, expenses, liabilities and
obligations of the Company, working capital needs of the Company, savings or
other appropriate Company purposes. Distributions of Distributable Cash shall be
made to the holder of record of such Units on the date of distribution.
          Section 6.4 Distribution of Distributable Cash. Distributable Cash
shall be distributed as follows:
               (a) First, to the Members that have Unreturned Default
Contributions, pro rata, in proportion to their Unreturned Default
Contributions, until such time as each Member’s Unreturned Default Contributions
are reduced to zero;

-32-



--------------------------------------------------------------------------------



 



               (b) Second, to IW until such time as its Unreturned L/C
Contributions are reduced to zero;
               (c) Third, to MGM until such time as its Unreturned L/C
Contributions are reduced to zero; and
               (d) Thereafter, the balance, if any, to the Members, pro rata in
proportion to their respective Profit Interests.
          Section 6.5 Sponsor Subordinated Notes. The Company has executed
(a) that certain Amended and Restated Sponsor Subordinated Note dated
October 31, 2008 whereby the Company is obligated to pay IW the sum of Five
Hundred Million Dollars ($500,000,000) (the “IW Note”), and (b) that certain
Amended and Restated Sponsor Subordinated Note dated October 31, 2008 whereby
the Company is obligated to pay MGM the sum of Five Hundred Million Dollars
($500,000,000) (the “MGM Note” and together with the IW Note, the “Subordinated
Notes”). Each of IW and MGM hereby acknowledge and agree that Distributable Cash
shall be distributed pursuant to Sections 6.4(a), 6.4(b) and 6.4(c) prior to
repayment of the Subordinated Notes.
ARTICLE 7
ACCOUNTING AND RECORDS; CAPITAL BUDGETS
          Section 7.1 Books and Records. The books and records of the Company,
and the financial position and the results of its operations recorded, shall
reflect all Company transactions, and shall otherwise be appropriate and
adequate for the Company’s business in accordance with the Act and with
generally accepted accounting principles for both financial and tax reporting
purposes and for purposes of determining net income and net loss. The books and
records of the Company shall be kept on the accrual method of accounting applied
in a consistent manner and shall reflect all Company transactions and be
appropriate and adequate for the Company’s business. The fees of independent
accountants incurred by the Company for the preparation of all tax returns and
audited financial statements for the Company shall be at the Company’s expense.
Each Member and its respective duly authorized representatives shall, at its
sole expense, have the right, at any time without notice to the other, to
examine, copy and audit the Company’s books and records during normal business
hours.
          Section 7.2 Reports.
               (a) Within twenty (20) days after the end of each Fiscal Year,
within fifteen (15) days after the end of each of the first three fiscal
quarters thereof, and within twelve (12) days after the end of each calendar
month other than March, June, September and December, the Managing Member shall
cause the Members to be furnished with a copy of the balance sheet of the
Company as of the last day of the applicable period, and a statement of income
or loss for the Company for such period. Quarterly and annual statements shall
also include a statement of the Members’ Capital Accounts and changes therein
for such fiscal quarter or Fiscal Year, as applicable. Annual statements shall
be audited by the Company Accountants, and shall be in such form as shall enable
the Members to comply with all reporting requirements applicable to either of
them or their Affiliates under the Securities Exchange Act of 1934, as amended.
The audited financial statements

-33-



--------------------------------------------------------------------------------



 



of the Company shall be furnished to the Members within fifty (50) days after
the end of each Fiscal Year.
               (b) As promptly as practicable, but in any event no later than
one hundred eighty (180) days after the end of the Company’s taxable year, the
Managing Member shall cause to be prepared and distributed to each Member all
information necessary for the preparation of such Member’s U.S. federal and
state income tax returns, including a statement showing such Member’s share of
income, gains, losses, deductions and credits for such year for U.S. federal and
state income tax purposes and the amount of any distributions made to or for the
account of such Member pursuant to this Agreement.
               (c) The Managing Member shall also provide to each Member monthly
reports, or more frequent reports if appropriate, concerning the status of
development activities and construction, recent leasing, sales and financing
activities for the Project, which reports shall be in a form reasonably
acceptable to the Members and shall include, among other things, a general
description of all leases and contracts of sale which have been executed and all
Major Leases and Major Contracts of sale which are currently under negotiation,
as well as the status of all litigation (other than that which is covered by
insurance if the insurance carrier has accepted a tender of defense by the
Company or the Project Owner without any reservation of rights unless such
litigation, if successful, would result in a loss to the Company in excess of
$1,000,000, net of insurance coverage). During construction of the Project, the
Managing Member shall provide to each Member copies of any reports that it sends
to the lender providing an applicable construction loan. After completion of
construction of the Project, the Managing Member shall also provide to each
Member monthly reports concerning the marketing, sales, leasing, and, if
applicable, hotel occupancy and operations, which reports shall be in a form
reasonably acceptable to the Members, as well as copies of any reports it
provides to any lender providing permanent financing for the Project or any
Project Component. Without limiting the foregoing, the Managing Member shall
notify the Members of any material threatened or actual litigation involving the
Company, the Project Owner or the Members (as Members of the Company) promptly
after the Managing Member becomes aware thereof. During any construction
occurring on any real property owned or leased directly or indirectly by the
Company and/or the Project Owner (including, without limitation, the initial
construction of the Project), the monthly report shall also be accompanied by
the weekly job meeting minutes prepared by the general contractor, commencing
one (1) week after the commencement of such construction and continuing until
the completion of construction (or such later date if such meetings continue
thereafter). During the initial construction of the Project, the Members or
their representatives may attend the regularly scheduled weekly construction job
meetings regarding such development and initial construction until completion of
such construction, and the Members shall be invited to attend, and shall be
provided with prior notice of, any regularly scheduled meetings or major
meetings scheduled in advance. Upon IW’s reasonable request, MGM shall provide
IW with such reasonable information, analyses and reports prepared by or on the
behalf of the Managing Member that are related solely to the Project and in a
form that may be presented in a manner to preserve the confidential, proprietary
or sensitive information of MGM or its Affiliates.
               (d) All financial information to be delivered hereunder shall be
delivered both electronically and as hard copies.

-34-



--------------------------------------------------------------------------------



 



          Section 7.3 Tax Returns. The Managing Member, at the expense of the
Company, shall prepare or cause the Company Accountants to prepare all income
and other tax returns, on an accrual basis, of the Company, which returns shall
be sent to the Members within one hundred eighty (180) days after the end of
each Fiscal Year, and cause the same to be filed in a timely manner. The
Managing Member shall furnish to each Member a copy of each such return as soon
as it has been filed, together with any schedules or other information which
each Member may require in connection with such Member’s own tax affairs. Each
of the Members shall, in its respective income tax return and other statements
filed with the Internal Revenue Service or other taxing authority, report
taxable income in accordance with the provisions of this Agreement.
          Section 7.4 Tax Matters Partner. The Managing Member is hereby
designated as the “Tax Matters Partner” of the Company as defined in
Section 6231 of the Code and, to the extent authorized or permitted under
applicable law, the Managing Member shall represent the Company in connection
with all examinations of Company affairs by taxing authorities, including,
without limitation, resulting administrative and judicial proceedings. The Tax
Matters Partner agrees to promptly notify the Members upon the receipt of any
correspondence from any U.S. federal, state or local tax authorities relating to
any examination of the Company’s affairs, to consult with and allow for the
participation by the Members in connection with the making of any elections, the
progress of any such examination, and further the Tax Matters Partner agrees not
to settle any tax matters resulting from such examination without the Approval
of the Board of Directors.
          Section 7.5 Fiscal Year. The “Fiscal Year” of the Company shall be the
calendar year. As used in this Agreement, a Fiscal Year shall include any
partial Fiscal Year at the beginning or end of the term of the Company.
          Section 7.6 Bank Accounts. The Managing Member shall be responsible
for causing one or more accounts to be maintained in one or more banks, which
accounts shall be used for the payment of expenses incurred in connection with
the business of the Company, and in which shall be deposited any and all cash
receipts. Such accounts shall be maintained in a bank or banks in Nevada to the
extent required by applicable law. All such amounts shall be and remain the
property of the Company and shall be received, held and disbursed by the Company
for the purposes specified in this Agreement. There shall not be deposited in
any of such accounts any funds other than funds belonging to the Company, and no
other funds shall be commingled with such funds.
          Section 7.7 Tax Elections.
               (a) At the request of any Member, the Managing Member, on behalf
of the Company, shall elect to adjust the basis of the assets of the Company for
U.S. federal income tax purposes in accordance with Section 754 of the Code in
the event of a distribution of Company property as described in Section 734 of
the Code or a Transfer by any Member of its Units as described in Section 743 of
the Code.
               (b) The Tax Matters Partner shall make decisions with respect to
any tax dispute (subject to the Approval of the Board of Directors) as well as
elections (subject to the Approval of the Board of Directors for elections that
materially impact the tax liabilities of the Members) with respect to tax
treatment of various items; provided, however, that (i) the Members shall have
the right to participate in any administrative or judicial proceeding at the
Company level

-35-



--------------------------------------------------------------------------------



 



at its own expense; (ii) the Tax Matters Partner shall not enter into a
settlement of any Company item that is binding on the other Members without the
prior written consent of all of the Members and (iii) shall notify the Members
of any proposed settlement of any Company item and shall consult in good faith
with, and take into account reasonable comments made by any Member with respect
to such proposed settlement.
          Section 7.8 Business Plan and Budgets.
               (a) Within thirty (30) days of the Effective Date, the Managing
Member shall prepare and deliver, or shall cause to be prepared and delivered,
to IW for its review and approval, (i) the Construction Budget (only prior to
the Completion Date), (ii) a pre-opening budget for the Project and (iii) a
written, detailed business plan for the Project setting forth the proposed
development, construction, management, financing, operation, leasing and sale
plans for the Project (collectively, the “Project Business Plan”). The Managing
Member shall deliver, or cause to be delivered, to IW (I) prior to the beginning
of each Fiscal Year and (II) at such other times as determined by the Board of
Directors, an updated business plan for the Project, containing the components
described in clauses (i), (ii) and (iii) of this Section 7.8(a). Any
modifications to the previously approved Project Business Plan shall be subject
to the Approval of the Board of Directors in accordance with Section 9.3 hereof.
               (b) At least ninety (90) days prior to (a) the estimated
completion of the Project and (b) the beginning of each Fiscal Year thereafter,
the Managing Member shall cause the Operations Manager to prepare and submit to
the Board of Directors for its review and approval, (i) a proposed annual budget
for each Project Component for the upcoming Fiscal Year and (ii) a proposed
business plan for each Project Component (x) setting forth the proposed,
financing, operation, leasing and/or sale plans with respect to the applicable
Project Component and (y) including, without limitation, (1) a detailed
description of the anticipated rents and operating expenses, the maintenance and
repair of the applicable Project Component and any planned or required
improvements to such Project Component and (2) a detailed marketing report,
which, at a minimum, sets forth a list of expected vacancies and a description
of anticipated rents or other revenues over the applicable year and any related
costs and expenses. Such business plan, once Approved by the Representatives on
the Board of Directors in accordance with Section 9.3 hereof shall be referred
to herein as a “Component Business Plan” and, collectively, the “Component
Business Plans” for the applicable Project Component. Each proposed annual
budget shall show all projected expenditures for operating expenses and capital
improvements and all projected revenues from any source for the Project
Component covered by such annual budget. In addition, each such annual budget
shall be prepared on both a cash and accrual basis and shall be in a form that
has been Approved by the Board of Directors. All projections in each proposed
annual budget shall be done on a monthly basis. The Members acknowledge that the
preliminary annual budget for a Project Component provided pursuant to this
Section 7.8(b) will necessarily reflect only preliminary estimates of items of
income and expense, and is subject to subsequent revision as contemplated by
subclause (e) below.
               (c) At least ninety (90) days prior to the beginning of each
Fiscal Year after completion of the Project, the Managing Member shall submit to
the Board of Directors for its review and approval, a revised annual budget for
each Project Component. Such revised annual budget shall take into account
changes, if any, suggested by the Members and/or the Board of Directors and any
other circumstances of which the Managing Member has become aware since the

-36-



--------------------------------------------------------------------------------



 



distribution of the prior Annual Budget for such Project Component. Such revised
annual budget, once Approved by the Board of Directors in accordance with
Section 9.3 hereof shall replace the prior Annual Budget for such Project
Component.
               (d) If the Board of Directors is unable to agree upon a business
plan or annual budget prior to the first day of the Fiscal Year in question,
then each Member, agreeing to use all good faith, commercially reasonable
efforts to do so and subject to the terms of any Financing Documents then in
effect, shall provide for the Business Plan and Annual Budget for such Project
Component in effect for the Fiscal Year then expiring to be utilized until a new
business plan and/or annual budget, as applicable, has been Approved, with the
line items in such expiring Business Plan or Annual Budget that have not been
Approved by the Board of Directors to be adjusted as follows: (x) insurance,
taxes, common charges, utilities, debt service, labor expenses and required
capital expenditures (necessary to comply with any applicable laws or existing
Contractual Obligations) shall each be adjusted to actual amounts, (y) all
capital and non-recurring items (other than the aforesaid required expenditures)
for the current calendar year in such annual budget shall remain the same as in
the expiring Annual Budget, and (z) all other expense line items shall be
adjusted by an amount equal to the CPI Annual Percentage Increase (as
hereinafter defined) as of the date of the expiring Annual Budget. The line
items in the business plan and/or annual budget that have been Approved by the
Board of Directors shall replace the applicable line items in the prior Business
Plan and/or Annual Budget. The “CPI Annual Percentage Increase” computed as of a
particular calendar month shall be equal to the percentage difference between
the CPI for such calendar month and the CPI for the calendar month which is
twelve (12) months prior to such calendar month. The Managing Member shall be
entitled to make expenditures of Company funds in accordance with the foregoing.
               (e) After the Closing Date, no less often than four (4) times per
year, but in no event later than February 10, May 10, August 10 and November 10
of each year, the Managing Member shall prepare, or cause to be prepared, and
submit to the Board of Directors for its review, updated sales projections for
the residential units (including condominiums and condo-hotel units) at the
Project with variance calculations indicating the differences in average sales
price and sales volume for the residential units compared to the most recently
approved Business Plan.
               (f) If the proposed business plan and annual budget for a Project
Component are each Approved by the Board of Directors, then the same shall be
the Business Plan and Annual Budget for such Project Component for the next
Fiscal Year. Notwithstanding anything to the contrary set forth herein, at any
time prior to the day which is sixty (60) days before the beginning of the
Fiscal Year to which the proposed business plan and annual budget for a Project
Component relate, if either Member becomes aware of circumstances that require a
change to such proposed business plan or annual budget, then the Managing Member
shall submit a revised business plan and/or annual budget for such Project
Component to the Board of Directors for its Approval.
               (g) The Managing Member shall be obligated to keep IW and the
Board of Directors advised of material changes to the Plans (and the anticipated
effect of such changes on the applicable Construction Budget) and the Approval
of the Board of Directors shall be required for any material scope changes or
other material modifications to the Plans

-37-



--------------------------------------------------------------------------------



 



               (h) The Managing Member shall promptly provide copies of the
respective budgets approved pursuant to Section 9.3(a)(iv) hereof to the
respective Operations Managers and shall provide reasonable oversight in respect
of implementation of the respective budgets.
          Section 7.9 Ownership Ledger. The Company shall maintain a ledger in
its principal place of business in Nevada which shall at all times reflect the
current ownership of the Units and shall be available for inspection by any
applicable Gaming Authorities and their authorized agents at all reasonable
times, without notice.
ARTICLE 8
CONFIDENTIALITY; INTELLECTUAL PROPERTY
          Section 8.1 Confidential Treatment of Information. Each of the Members
agrees, and shall cause each of its Affiliates (i) not to disclose any material
information concerning the Company or its business to the press or the general
public without the approval of the other Member, such approval not to be
unreasonably withheld or delayed and (ii) to retain in strict confidence any
proprietary confidential information and trade secrets of the other Member,
whether disclosed prior to or after the date hereof, and not to use or disclose
to Persons other than the Member or its Affiliates (“third parties”), and to use
its best efforts to cause its employees, agents and consultants not to use or
disclose to third parties, such proprietary confidential information or trade
secrets without the approval of the other Member, unless in either case it can
be established by the disclosing party that such information:
               (a) at the time of disclosure is part of the public domain and
readily accessible to the public or such third party;
               (b) at the time of disclosure is already known by the receiving
party otherwise than pursuant to a breach of an obligation of confidentiality;
               (c) is required by applicable law, regulation or court order to
be disclosed; or
               (d) is required by any vendor, supplier or consultant in order to
carry out the business of the Company, provided that the disclosing Member shall
obtain the written agreement and obligation of such third party, in a form
reasonably satisfactory to the other Member, prior to disclosing such
information, that all of the provisions of this Article 8 shall apply with equal
effect to such third party. The Company shall be a third party beneficiary of
any such written agreement.
          Section 8.2 Intellectual Property. The Company shall own all
trademarks, service marks, trade names, logos, copyrights or other intellectual
property created expressly for the Project by MGM or its Affiliates. Other than
as expressly provided in the Development Management Agreement, the Operations
Management Agreements, or an Ancillary Agreement, the Company, IW, and their
respective Affiliates shall not have any right to use any trademark, service
mark, trade name, logo, copyright or other intellectual property owned by MGM or
any of its Affiliates that is

-38-



--------------------------------------------------------------------------------



 



not otherwise a Project Asset, in connection with the Project or the business of
the Company. Except as expressly provided herein, the Company, MGM, and their
respective Affiliates, shall not have the right to use any trademark, service
mark, trade name, logo, copyright or other intellectual property owned by IW or
any of its Affiliates, in connection with the Project or the business of the
Company.
ARTICLE 9
MANAGEMENT
          Section 9.1 General.
               (a) Subject to the other provisions of this Article 9 and except
as otherwise herein expressly provided, the exclusive power and authority to
manage the Company’s business shall be vested in a board of directors (the
“Board of Directors”) acting together by majority vote or by the affirmative
vote of six (6) Representatives of the Board of Directors (with the vote of at
least one Representative designated by MGM and by IW as long as MGM and IW,
respectively, are Members), as the case may be, and subject to the direction of
the Board of Directors, the officers of the Company. Except as provided in this
Agreement, Approved by the Board of Directors, or contemplated in an Additional
Agreement, no Member, officer, employee, or agent of any Member, shall directly
or indirectly (i) act as agent of the Company for any purpose, (ii) engage in
any transaction in the name of the Company, (iii) make any commitment in the
name of the Company, (iv) enter into any contract or incur any obligation in the
name of the Company or (v) in any other way hold itself out as acting for or on
behalf of the Company (each action listed in (i) through (v) and not otherwise
excepted above, an “Unauthorized Action”), and a Member shall be obligated to
indemnify the Company for any costs or damages incurred by the Company as a
result of the Unauthorized Action of such Member, any Representative or officer
of the Company appointed by such Member, or any officer, employee,
representative or agent of such Member. Any attempted action in contravention of
the preceding sentence shall be null and void ab initio, and not binding upon
the Company unless ratified with the Approval of the Board of Directors.
               (b) Except as provided below, the Board of Directors shall be
comprised of the following six (6) authorized members (“Representatives”):
                    (i) three (3) Representatives designated by IW, who
initially shall be the individuals set forth on Exhibit G attached hereto; and
                    (ii) three (3) Representatives designated by MGM, who
initially shall be the individuals set forth on Exhibit G attached hereto.
               (c) Each of MGM and IW may change any of its Representatives on
the Board of Directors from time to time by written notice to the Company and
the other Member. Any Representative appointed to the Board of Directors may
vote at any meeting for any other Representative appointed by the same Member
who is absent at such meeting. The Board of Directors, upon a request by a
Representative, may invite other Persons to attend meetings of the Board of
Directors. By notice to the other from time to time, each of IW and MGM may
appoint (and remove) one (1) alternate for each of the Representatives that it
is entitled to appoint. An

-39-



--------------------------------------------------------------------------------



 



individual so appointed (and not removed) shall be an “Alternate” and, in the
Representative’s absence or at the Representative’s direction from time to time,
shall have the right in all respects to act in the place of, and vote for, the
Representative for whom he/she is the Alternate.
               (d) Any actions that are required to be “Approved” by the Board
of Directors shall be taken (i) at a meeting of the Board of Directors upon
(A) the vote of the majority of the Representatives on the Board of Directors,
(B) if MGM or its Affiliate is a Member, the vote of at least one Representative
designated by MGM, and (C) if IW or its Affiliate is a Member, the vote of at
least one Representative designated by IW, or (ii) in writing upon resolutions
duly executed by the requisite number of the Representatives as set forth in
(i)(A), (B), and (C) above. Any action so authorized shall be deemed Approved by
the Board of Directors and notice thereof shall be delivered to all Members.
Either Member may call a meeting of the Board of Directors by written notice to
the other Member at least ten (10) Business Days prior to a meeting of the Board
of Directors and the written notice shall specify the time and place of the
meeting and the anticipated subjects to be discussed and/or on which a vote will
be taken (including identification of such matters as Major Decisions, if
applicable).
               (e) Unless the Members determine otherwise, the Board of
Directors shall meet, at the Company’s expense, at least once each quarter at
the offices of the Company at a time and place which is mutually acceptable to
the Representatives. Any Representative or Alternate may attend any meeting of
the Board of Directors by telephone conference and the Company shall ensure that
each Representative or Alternate attending the meeting can hear all others
present at the meeting and be heard by them.
               (f) Except as expressly stated herein, each Member and its
Representatives shall have the right to grant or withhold approval of any
decision in its sole and absolute discretion, taking into account only such
Member’s own views, self interest, objectives and concerns; provided that each
Member and its Representatives shall act in good faith. It is further
acknowledged that the Members and their Representatives may require certain
internal approvals in connection with some or all of such decisions. Neither
Member nor any Representative of a Member shall have any fiduciary duty to any
other Member or the Company; provided, however, that the provisions of this
sentence shall not alter or affect any of the specific rights, duties or
obligations of the Members set forth in this Agreement. Additionally, neither
the Company nor any other Member shall have any claims (whether relating to the
fact of such approval being granted or withheld or relating to the consequences
thereof, including, without limitation, any claim related to any alleged breach
of fiduciary duty) by reason of any Member or a Representative of a Member
having failed to approve a request or proposal from another Member or its
Representatives or the Company.
          Section 9.2 Management by Managing Member. Subject to Section 9.3 and
Section 9.5 hereof, MGM shall be and hereby is appointed the Managing Member of
the Company and shall serve in such capacity without fee or other compensation
for its actions in its capacity as Managing Member, in each case, other than the
fees and other compensation set forth in the Additional Agreements. Except as
otherwise provided in this Agreement, the Managing Member shall delegate all
authority for the day to day management and operation of the Company to the
Development Manager pursuant to the Development Management Agreement and the
Operations Manager pursuant to the Operations Management Agreements as provided
in such agreements,

-40-



--------------------------------------------------------------------------------



 



provided, that such delegation shall not relieve the Managing Member of its
liability under this Agreement.
          Section 9.3 Exclusive Powers of the Board of Directors.
               (a) In addition to those matters which, pursuant to other
provisions of this Agreement, require Approval of the Board of Directors, the
following matters shall require the Approval of the Board of Directors (each, a
“Major Decision”):
                    (i) approval of any annual budget for the day-to-day
operations of a Project Component;
                    (ii) approval of each of the initial Component Business
Plans;
                    (iii) approval of any material amendment of or modification
to any Business Plan;
                    (iv) approval of any material amendment of or modification
to (A) the Business Plan, (B) the Construction Budget or (C) the Annual Budget
that (i) involves any decision relating to a Contractual Obligation valued in
excess of $20 million or (ii) results in any change involving an amount of 5% in
the aggregate Construction Budget, 7.5% of the aggregate annual capital
expenditure budget for the Project, or 7.5% of the then current Annual Budget,
provided, however, that matters that are not in the reasonable control of MGM or
an Affiliate of MGM shall not be deemed to cause a change to any of the matters
that requires the Approval of the Board of Directors (by way of illustration, if
employee wages increase as a result of change in applicable minimum wage laws,
the increase to the Construction Budget and/or Annual Budget as a result of such
wage increase shall not be considered in determining the amount of a change to
the Construction Budget and/or an Annual Budget);
                    (v) the granting of a Lien or security interest in any asset
of the Company or any of its subsidiaries, except in the ordinary course of
business;
                    (vi) any capital calls or Additional Capital Contributions
funding other than Additional Capital Contributions expressly Approved in the
Business Plan or expressly required pursuant to the terms of this Agreement;
                    (vii) any Major Contracts or Major Leases to be entered into
by, or on behalf of, the Company, except for any Major Contract expressly
Approved in the Business Plan;
                    (viii) except for transactions with any Affiliate of the
Company expressly Approved in the Business Plan, any transactions between the
Company and any Affiliate of the Company, or any amendment, modification or
waiver of any of the Contractual Obligations between the Company and any
Affiliate of the Company;
                    (ix) the making of any distributions, other than
distributions set forth in Sections 6.1 and 6.2 hereof, to the Members;
                    (x) except as otherwise provided in this Agreement, the
admission of additional Members other than as a result a Transfer made pursuant
to Section 11.2 hereof;

-41-



--------------------------------------------------------------------------------



 



                    (xi) the acquisition of any real property in addition to the
Project Assets (excluding, however, any interest in any real property pursuant
to an Ancillary Agreement or other immaterial acquisition of property rights
ancillary to the development of the Project Assets);
                    (xii) any transaction which is unrelated to the purposes of
the Company;
                    (xiii) the incurrence of any Financing;
                    (xiv) the modification, refinancing or early retirement of
any Financing;
                    (xv) the sale of any Company assets or the assets of any
Subsidiary, except (1) as provided in the Development Management Agreement, the
Operations Management Agreements, or any Ancillary Agreement or (2) a sale of
any Company assets or the assets of any Subsidiary expressly Approved in the
Business Plan;
                    (xvi) (1) prior to the completion of construction of the
Project, the commencement, settlement or compromise of any Damages or litigation
by the Company involving any amount in excess of $15,000,000, (2) at any time
after the completion of construction of the Project, the commencement,
settlement or compromise of any Damages or litigation by the Company involving
any amount in excess of $5,000,000, and (3) at any time and regardless of the
amount at issue, the submission to arbitration of any dispute or controversy
between the Company, on the one hand, and any Member or the Affiliate of any
Member;
                    (xvii) the cancellation without replacement or lapse without
replacement of any material insurance policy or any changes to the insurance
program, except, in each case, as contemplated in the Business Plan or as may be
required by the lenders in connection with any Financing;
                    (xviii) any transaction that materially changes the scope of
the Project;
                    (xix) any material change or modification to the Plans,
including any change order and changes of scope of the Project in excess of
$1 million;
                    (xx) requiring any loans from a Member to the Company;
                    (xxi) changing the Company Accountants as the external
auditors of the Company;
                    (xxii) any change in the name of the Company;
                    (xxiii) making any U.S. federal, state, local or foreign
income tax elections that materially impact the tax liabilities of any Member;
                    (xxiv) amending this Agreement;

-42-



--------------------------------------------------------------------------------



 



                    (xxv) any filing for bankruptcy, dissolution or liquidation
of the Company or any Subsidiary, or a merger, consolidation or recapitalization
involving the Company or any Subsidiary;
                    (xxvi) determining whether to complete the Harmon Hotel
(beyond completion of core and shell which has been previously agreed upon);
provided, however, that in the event that the Board elects to proceed with the
completion of the Harmon Hotel, MGM shall execute the Harmon Completion
Guaranty;
                    (xxvii) approving any modification to, including any waiver
of the Company’s rights under, either of the Letters of Credit;
                    (xxviii) approval of the form of Harmon Completion Guaranty;
and
                    (xxix) establishing the initial policies and procedure
respecting, including the protocol for signing authority for, the Company’s bank
accounts.
     Notwithstanding anything to the contrary contained in this Section 9.3 but
subject to Section 9.5 hereof, a Major Decision shall not include any change to
the Plans that results in cost savings to the Project, provided that such change
could not reasonably be expected to materially (i) affect the Project’s fitness
for purpose, (ii) reduce projected revenues as set forth in the Project Business
Plan, or (iii) adversely affect the quality of the construction, design,
materials, finishes or furnishings of the Project, and the Managing Member has
the authority to make such change to the Plans without obtaining Approval of the
Board of Directors.
               (b) With respect to any action that must be Approved by the Board
of Directors, each Representative on the Board of Directors shall be entitled to
withhold its approval in its sole discretion unless expressly provided otherwise
in this Agreement.
               (c) In the event the requisite number of the Representatives on
the Board of Directors as set forth in Section 9.1(d) hereof is unable to agree
regarding any Major Decision (“Impasse”), neither the Company nor any Member may
take any further action to implement or execute any action that relates to such
Major Decision that is at an Impasse. The Members shall submit the applicable
Major Decision to the respective chairmen of IW and MGM for good faith
discussions regarding the resolution of the Impasse (“Escalation”).
               (d) In the event an Impasse with respect to any of the Major
Decisions described in Sections 9.3(a)(i), 9.3(a)(ii), 9.3(a)(iii), 9.3(a)(iv),
9.3(a)(vi), and 9.3(a)(ix) remains twelve (12) months after the initial date of
Escalation with respect thereto (“Impasse Trigger Date”), IW may elect, but no
later than sixty (60) days after the corresponding Impasse Trigger Date, to
initiate the resolution procedure set forth in this Section 9.3(d) by providing
a written notice of such election to MGM (the date of such notice, the “Impasse
Election Date”), at which time:
                    (i) If the aggregate Unreturned Investment applicable to all
of the Units held by IW and its Affiliates is greater than the aggregate
Conditional Transfer Price for all of such Units:
                         (1) Within sixty (60) days of the Impasse Election
Date, MGM may elect, by written notice to IW, to purchase all rights and title
to all of the Units owned

-43-



--------------------------------------------------------------------------------



 



directly or indirectly by IW and its Affiliates at the purchase price equal to
one hundred percent (100%) of IW’s Unreturned Investment, and IW will transfer
and sell such Units to MGM (which such purchase shall be consummated in
accordance with the Cash Purchase Procedure); provided, however, that for the
purpose of this Section 9.3(d)(i), MGM’s failure to duly elect to purchase IW’s
Units shall be deemed to be an election not to purchase such Units; or
                         (2) If MGM provides written notice that it does not
elect, or is deemed not to elect, to purchase the Units from IW and its
Affiliates pursuant to Section 9.3(d)(i)(1) above, IW may elect to purchase all
rights and title to all of the Units owned directly or indirectly by MGM and its
Affiliates at the purchase price equal to one hundred percent (100%) of MGM’s
Unreturned Investment, and MGM will transfer and sell such Units to IW (which
such purchase shall be consummated in accordance with the Cash Purchase
Procedure); or
                    (ii) If the aggregate Conditional Transfer Price for all of
Units held by IW and its Affiliates is greater than the aggregate Unreturned
Investment applicable to all of such Units:
                         (1) Within sixty (60) days of the Impasse Election
Date, MGM may elect, by written notice to IW, to purchase all rights and title
to all of the Units owned directly or indirectly by IW and its Affiliates at the
purchase price equal to one hundred percent (100%) of the Conditional Transfer
Price applicable to such Units, and IW will transfer and sell such Units to MGM
(which such purchase shall be consummated in accordance with the Cash Purchase
Procedure); provided, however, that for the purpose of this Section 9.3(d)(ii),
MGM’s failure to duly elect to purchase IW’s Units shall be deemed to be an
election not to purchase such Units; or
                         (2) If MGM provides written notice that it does not
elect, or is deemed not to elect, to purchase the Units from IW and its
Affiliates pursuant to Section 9.3(d)(ii)(1) above, IW may elect to purchase all
rights and title to all of the Units owned directly or indirectly by MGM and its
Affiliates at the purchase price equal to one hundred percent (100%) of the
Conditional Transfer Price applicable to such Units, and MGM will transfer and
sell such Units to IW (which such purchase shall be consummated in accordance
with the Cash Purchase Procedure).
          Section 9.4 Replacement of Managing Member. Except as otherwise
provided in this Agreement, the Managing Member may only be changed with the
approval of each Member, upon resignation of the Managing Member, upon an Event
of Default on the part of the Managing Member or, at the election of IW in the
event of the termination of the Managing Member or its Affiliate as the
Operations Manager due to a default (beyond all applicable cure periods) under
any of the Operations Management Agreements.
          Section 9.5 IW Special Representative.
               (a) IW may appoint a representative with respect to the Project
(the “IW Special Representative”). As of the Effective Date, IW has appointed
Mr. William Grounds as the IW Special Representative. IW may replace or dismiss
the IW Special Representative at any time by giving written notice of such
replacement or dismissal to MGM and IW may specify a replacement IW Special
Representative.

-44-



--------------------------------------------------------------------------------



 



               (b) MGM shall consult with the IW Special Representative with
respect to making any modification to the Business Plan, Construction Budget or
the Annual Budget which would impact any Contractual Obligation by $1 million or
more and any modification to the Business Plan, Construction Budget or the
Annual Budget which would impact any Contractual Obligation to increase by
$1 million or more shall require the approval of the IW Special Representative,
such approval not to be unreasonably conditioned, delayed or withheld; provided
that the IW Special Representative shall act in good faith.
               (c) MGM will deliver or cause to be delivered to the IW Special
Representative copies of all written notices and reports at the same time
provided to MGM or its Affiliates relating to the Project.
               (d) The IW Special Representative may attend meetings,
conferences and conference calls of MGM, the Operations Manager, governmental
entities, architects, engineers, contractors, tenants and other Persons, that
are material to the development and operation of the Project Components and MGM
will use reasonable efforts to cause the IW Special Representative to have
reasonable prior notice of such meetings, conferences and conference calls. MGM
will, and will cause its Affiliates performing any duties related to the Project
Components to, consider any input of the IW Special Representative in making any
determinations that are material to the development and operation of the Project
Components.
               (e) MGM will provide office space to the IW Special
Representative located at the Project offices and suitable to ease of
administration and function in the exercise of the IW Special Representative’s
duties.
               (f) In the event that the IW Special Representative does not
respond to a request for approval under this Section 9.5 within five
(5) Business Days after such request is made, the IW Special Representative
shall be deemed to have approved such request.
               (g) Upon the Completion Date, the IW Special Representative
position shall terminate without any further action of the Board of Directors.
ARTICLE 10
REPRESENTATIONS AND WARRANTIES
          Section 10.1 MGM. For the purposes of this Section 10.1, in addition
all other document or information otherwise expressly disclosed to IW in
writing, any document or information set forth in any public report (including
all exhibits thereto) filed by MGM MIRAGE with the U.S. Securities and Exchange
Commission shall be deemed to have been expressly disclosed to IW in writing.
For the purposes of this Section 10.1, the “actual knowledge” of MGM shall mean
the actual (and not constructive) knowledge of James Murren, Gary Jacobs, Robert
Baldwin, William McBeath, Bruce Aguilera and John McManus.
          MGM hereby represents and warrants, as of the Effective Date that:

-45-



--------------------------------------------------------------------------------



 



               (a) MGM is a Nevada limited liability company duly formed,
validly existing and in good standing under the laws of the State of Nevada and
has the requisite entity power and authority to enter into and carry out the
terms of this Agreement;
               (b) all of the outstanding equity interests of MGM are owned
directly or indirectly by MGM MIRAGE;
               (c) all entity action required to be taken by MGM to enter into
this Agreement has been taken;
               (d) this Agreement has been duly executed and delivered by MGM
and constitutes the legal, valid and binding obligation of MGM, enforceable in
accordance with its terms (subject to applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally, equitable
principles and judicial discretion);
               (e) to the best of its knowledge, neither the execution and
delivery of this Agreement, nor the performance of its obligations hereunder,
has resulted or will result in any violation of, or default under, the charter
documents of MGM or any indenture, trust agreement, mortgage or other agreement
or any permit, judgment, decree or order to which MGM is a party or by which it
is bound, and there is no default and no event or omission has occurred which,
with the passage of time or the giving of notice or both, would constitute a
default on the part of MGM under this Agreement;
               (f) to the best of its knowledge, there is no action, proceeding
or investigation, pending or threatened, which questions the validity or
enforceability of this Agreement as to MGM;
               (g) MGM is in material compliance with all applicable U.S.
federal, state or local laws, statutes, ordinances, rules, regulations, orders,
judgments or decrees;
               (h) MGM has no reason to believe that it or its Affiliates will
not receive any license, approval or permit necessary for the consummation of
the transactions contemplated by this Agreement;
               (i) MGM is not, nor will the Company as a result of MGM holding
Units be, an “investment company” as defined in, or subject to regulation under,
the Investment Company Act of 1940, as amended; and
               (j) MGM acknowledges that the Units it owns have not been
registered under the Securities Act of 1933, as amended, or any other state or
federal law relating to the sale or offering for sale of securities
(collectively, the “Securities Laws”). MGM is aware that the Units owned by it
cannot be resold without registration under applicable Securities Laws or
exemption therefrom.
          Section 10.2 IW. For the purposes of this Section 10.2, the “actual
knowledge” of IW shall mean the actual (and not constructive) knowledge of Abdul
Wahid Al Ulama.
          IW hereby represents and warrants, as of the Effective Date, that:

-46-



--------------------------------------------------------------------------------



 



               (a) IW is a corporation, duly organized, validly existing and in
good standing under the laws of the State of Nevada, and has the requisite power
and authority to enter into and carry out the terms of this Agreement;
               (b) all of the outstanding equity interests of IW are owned
directly or indirectly by Dubai World;
               (c) all entity action required to be taken by IW to enter into
this Agreement has been taken;
               (d) this Agreement has been duly executed and delivered by IW and
constitutes the legal, valid and binding obligation of IW, enforceable in
accordance with its terms (subject to applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally, equitable
principles and judicial discretion);
               (e) to the best of its knowledge, neither the execution and
delivery of this Agreement, nor the performance of its obligations hereunder,
has resulted or will result in any violation of, or default under, the charter
documents of IW or any indenture, trust agreement, mortgage or other agreement
or any permit, judgment, decree or order to which IW is a party or by which it
is bound, and there is no default and no event or omission has occurred which,
with the passage of time or the giving of notice or both, would constitute a
default on the part of IW under this Agreement;
               (f) to the best of its knowledge, there is no action, proceeding
or investigation, pending or threatened, which questions the validity or
enforceability of this Agreement as to IW;
               (g) IW is in material compliance with all applicable and material
U.S. federal, state or local laws, statutes, ordinances, rules, regulations,
orders, judgments or decrees;
               (h) IW has no reason to believe that it or its Affiliates will
not receive any license, approval or permit necessary for the consummation of
the transactions contemplated by this Agreement;
               (i) IW is not, nor will the Company as a result of IW holding
Units be, an “investment company” as defined in, or subject to regulation under,
the Investment Company Act of 1940, as amended; and
               (j) IW acknowledges that the Units it owns have not been
registered under the Securities Laws. IW is aware that the Units owned by it
cannot be resold without registration under applicable Securities Laws or
exemption therefrom.
          Section 10.3 Brokers. The Parties each represent to the other that
they have not retained any broker, finder or agent in connection with the
transactions contemplated hereby or the negotiation thereof. Each Party shall
indemnify and hold the other Party harmless from and against all Damages,
arising out of or relating to any claim of brokerage or other commissions
relative to this Agreement or the transactions contemplated hereby insofar as
any such claim arises by reason of services alleged to have been rendered to or
at the request of the indemnifying Party.

-47-



--------------------------------------------------------------------------------



 



ARTICLE 11
TRANSFER OF UNITS
          Section 11.1 Restrictions on Transfers. Except as set forth in
Section 11.2 hereof, no holder of Units may Transfer all or any portion of such
holder’s Units prior to the fifth (5th) anniversary of the Casino Opening Date.
Thereafter, a holder of Units may Transfer all or any portion of such holder’s
Units to any Person, subject to the conditions and restrictions set forth in
Section 11.3 hereof and to compliance with the terms of the right of first offer
set forth in Section 11.6 hereof and the Tag-Along Rights set forth in
Section 11.8 hereof. Notwithstanding the foregoing, subject to Section 11.3
hereof, a Member may at any time Transfer its Units pursuant to the terms set
forth in Section 11.2 hereof.
          Section 11.2 Permitted Transfers. Subject to the conditions and
restrictions set forth in Section 11.3 hereof, a Member may at any time Transfer
all or any portion of its Units to (i) any other Member, and (ii) any Permitted
Transferee (each, a “Permitted Transfer”). Except in connection with a Transfer
occurring following compliance with the terms of the right of first offer set
forth in Section 11.6 hereof, no Member is released from its obligations under
this Agreement solely as a result of the Permitted Transfer of all of its Units
to a Permitted Transferee.
               (a) As a condition to the Transfer to a Permitted Transferee,
each Permitted Transferee of any Member to which Units are Transferred shall
agree to Transfer back to such Member (or to another Permitted Transferee of
such Member) any Units it owns prior to such Permitted Transferee ceasing to be
a Permitted Transferee of such Member.
               (b) Subject to the Approval of the Board of Directors, any Member
may pledge its Units as collateral to lenders in connection with the Financing.
In addition, either Member may pledge its Units as collateral in connection with
any bona fide financing transaction by its Affiliates, provided that the lender
is an institutional bank or investment bank and is not a Material Competitor nor
an Affiliate of a Material Competitor, and provided that such pledge would be
subordinate to the Financing. Such pledge must also provide that the Member
whose Units are not the subject of such pledge shall have the right, prior to
such lender’s foreclosure, to pay in full the debt secured by such pledge as it
relates to the applicable Units so pledged.
          Section 11.3 Conditions to Transfers. A Transfer will not be treated
as a Transfer permitted under Section 11.1 hereof, Section 11.2 hereof, or
Section 11.6 hereof unless and until all of the following conditions are
satisfied:
               (a) The transferor and Transferee execute and deliver to the
Company such documents and instruments of conveyance as may be necessary or
appropriate in the opinion of counsel to the Company to effect such Transfer and
the Transferee executes and delivers to the Company a joinder to this Agreement
in a form reasonably satisfactory to the Company to be bound by the terms and
conditions of this Agreement to the same extent that the transferring Member was
so bound. In all cases, the transferor and/or Transferee must reimburse the
Company for all costs and expenses that the Company incurs in connection with
such Transfer.
                    (i) The transferor and Transferee must furnish the Company
with the Transferee’s taxpayer identification number, sufficient information to
determine the Transferee’s

-48-



--------------------------------------------------------------------------------



 



initial tax basis in the Units transferred, and any other information reasonably
necessary to permit the Company to file all required U.S. federal and state tax
returns and other legally-required information statements or returns. Without
limiting the generality of the foregoing, the Company is not required to make
any distribution otherwise provided for in this Agreement with respect to any
transferred Units until the Company has received such information.
                    (ii) The Transfer would not, in the opinion of counsel
chosen by the Company, result in the termination of the Company within the
meaning of Section 708 of the Code.
                    (iii) The Units to be Transferred must be registered under
the Securities Laws, or, unless waived by the non-transferring Members, the
transferor must provide to the Company an opinion of counsel, which opinion and
counsel must be reasonably satisfactory to the non-transferring Member, to the
effect that such Transfer is exempt from registration under the Securities Laws.
                    (iv) In the case of a Transfer to a Material Competitor, the
non-Transferring Member must consent to such Transfer.
                    (v) All approvals of any Gaming Authority required to effect
a Transfer must be obtained prior to such Transfer.
               (b) Notwithstanding anything to the contrary in this Agreement,
no Member shall be permitted to Transfer its Units or any portion thereof to the
extent such Transfer would be in violation of applicable law (including
Securities Laws and all Gaming Laws) or would cause a default under any
agreement or instrument to which the Company is a party or by which it is bound.
          Section 11.4 Prohibited Transfers.
               (a) Any purported Transfer of Units that is not made in
compliance with the applicable provisions of Section 11.1, Section 11.2, and
Section 11.6 hereof shall be null and void and of no force or effect whatsoever.
In the case of a Transfer or attempted Transfer of Units other than pursuant to
the applicable provisions of Section 11.1, Section 11.2, and Section 11.6
hereof, the Party engaging or attempting to engage in such Transfer is obligated
to indemnify, defend and hold harmless the Company and the other Members for,
from and against all cost, liability and damage that the Company or such
indemnified Member may incur (including incremental tax liabilities, attorneys’
fees and expenses) as a result of such attempted Transfer and efforts to enforce
the indemnity granted hereby.
               (b) If as a result of any direct or indirect transfer of Units,
including any Transfers that are permitted under this Article 11 or any
transfers of any direct or indirect interest in the Units that fall outside the
definition of a Transfer, a Material Competitor acquires a direct or indirect
interest in the Company, then, notwithstanding anything to the contrary in this
Agreement, the following shall apply:
                    (i) The Member with respect to whom such transfer has
occurred (a “Passive Member”) will become a passive member of the Company with
no right to (x) appoint more than one member to the Board of Directors, and all
other Representative appointed by such

-49-



--------------------------------------------------------------------------------



 



Member will be removed immediately from the Board of Director and with no
further action, (y) act as or appoint a Managing Member, or (z) have a
Representative appointed by such Passive Member not vote on any matters other
than those specifically provided in the Sections 9.3(a)(v), 9.3(a)(vii),
9.3(a)(xii), 9.3(a)(xx), 9.3(a)(xxi), and 9.3(a)(xxii) hereof.
               (c) Any purported Transfer of Units that is not made in
compliance with the applicable provisions of this Article 11 shall be null and
void and of no force or effect whatsoever. In the case of a Transfer or
attempted Transfer of Units other than pursuant to the applicable provisions of
Article 11, the Party engaging or attempting to engage in such Transfer is
obligated to indemnify, defend and hold harmless the Company and the other
Member for, from and against all cost, liability and damage that the Company or
such indemnified Member may incur (including incremental tax liabilities,
attorneys’ fees and expenses) as a result of such attempted Transfer and efforts
to enforce the indemnity granted hereby.
          Section 11.5 Distributions and Allocations in Respect of Transferred
Units. If any Units are Transferred during any Fiscal Year in compliance with
the provisions of this Article 11, Profits and Losses, each item thereof and all
other items attributable to the Transferred Units for such Fiscal Year will be
divided and allocated between the transferor and the Transferee by taking into
account their varying interests during the Fiscal Year in accordance with Code
Section 706(d), using any convention permitted by law and selected by the
Managing Member. All distributions on or before the date of such Transfer will
be made to the transferor and all distributions thereafter will be made to the
Transferee. Any Transfer of a Member’s Unit to a transferor shall be deemed a
transfer of such Member’s Interest and Profit Interest represented by such Unit
in relation to the total number of Units owned by such Member immediately prior
to such Transfer. Solely for purposes of making such allocations and
distributions, the Company will recognize such Transfer not later than the end
of the calendar month during which the Company is given notice of the Transfer,
provided that, if the Company is given notice of a Transfer at least ten
(10) Business Days prior to the Transfer, the Company will recognize the
Transfer as of the date of the Transfer, and provided further that if the
Company does not receive a notice stating the date such Units were transferred
and such other information as the Managing Member may reasonably require within
thirty (30) days after the end of the Fiscal Year during which the Transfer
occurs, then all such items will be allocated, and all distributions will be
made, to the Person who, according to the books and records of the Company, was
the owner of the Units on the last day of such Fiscal Year. Neither the Company
nor the Managing Member will incur any liability for making allocations and
distributions in accordance with the provisions of this Section 11.5, whether or
not the Managing Member or the Company have knowledge of any Transfer of
ownership of any Units.
          Section 11.6 Right of First Offer.
               (a) Notice. A Member desiring to Transfer Units (other than
pursuant to Section 11.2 hereof) (a “Disposing Member”) shall first provide to
the other Members and the Company prior written notice of the Member’s intention
to make a Transfer of Units (the “Disposition Notice”), which shall set forth
the number of Units proposed to be Transferred (the “Offered Units”).
               (b) Option to the Non-Disposing Member. Upon receipt of the
Disposition Notice, the other Member (the “Non-Disposing Member”) has the right,
exercisable within 30 days after receipt of the Disposition Notice (the “Offer
Period”), to offer to purchase all,

-50-



--------------------------------------------------------------------------------



 



but not less than all, of the Offered Units by giving written notice to the
Disposing Member (the “Offer Notice”) and stating the terms (including the cash
purchase price per Unit) on which the Non-Disposing Member irrevocably offers to
purchase all of the Offered Units. The Disposing Member may elect to accept the
offer stated in the Offer Notice by giving written notice (the “Acceptance
Notice”) to the Disposing Member within 30 days after receipt of the Offer
Notice. The delivery of the Acceptance Notice shall result in a binding contract
between the Disposing Member and the Non-Disposing Member at the price stated in
the Offer Notice. Within thirty (30) days following the receipt of the
Acceptance Notice or, if later, the receipt of any required approvals from any
Gaming Authority, the Disposing Member and the Non-Disposing Member shall
complete the sale and purchase of the Units.
               (c) Sale to a Third Party. In the event that the Disposing Member
does not accept the offer set forth in the Offer Notice (or if the Non-Disposing
Member does not deliver an Offer Notice within the time period contemplated by
Section 11.6(b) hereof), the Disposing Member shall have the right to sell the
Units to a third party at a price that is not less than the price set forth in
the Offer Notice and other terms and conditions that are not less favorable than
the terms and conditions set forth in the Offer Notice (or, if no Offer Notice
was delivered pursuant to Section 11.6(b) hereof, at any price and terms and
conditions); provided, however, that the consummation and closing of such sale
must occur within one hundred eighty (180) days after expiration of the Offer
Period, provided, further that such 180-day period may be extended to allow for
obtaining any necessary Gaming and regulatory approvals as long as the Disposing
Member and the proposed Transferee of the Disposing Member’s Units are using
commercially reasonable efforts to obtain such approvals. If such sale of the
Units is not closed within such 180-day period, or if the Disposing Member
wishes to enter into a contract to sell the Units on terms less than the price
set forth in the Offer Notice or on terms and conditions less favorable than set
forth in the Offer Notice, then any subsequent sale of the Units by the
Disposing Member may be effected only after again complying with the conditions
of this Section 11.6.
          Section 11.7 Indirect Transfers. In the case of an indirect Transfer
of Units, (A) the right of first offer provided for under Section 11.6 hereof
shall apply to all of the Units held by the Member (versus only the Offered
Units ), and (B) the burden is on the Member with respect to whom there is a
Transfer to construct a transaction in which the Units are separately priced in
order to determine whether the requirements of Sections 11.6 hereof and this
Section 11.7 have been met.
          Section 11.8 Tag-Along Rights.
               (a) Notwithstanding anything to the contrary in this Agreement,
neither Member (“Selling Member”) may Transfer any or all of its Units to a
Person other than to a Permitted Transferee unless the other Member has the
right to sell, in the same transaction, its Units to such Person, on a pro rata
basis based on each Member’s Profit Interest, for a purchase price determined in
the identical manner, after giving effect to any adjustments made pursuant to
Section 3.5(b) hereof to the Profit Interest corresponding to such Member’s
Units, to the Profit Interest attach, as the purchase price of the Selling
Member’s Units shall have been determined (and subject to identical method of
payment and other terms).
               (b) As soon as practicable after the Selling Member decides or
proposes to sell any or all of its Units, but at least ninety (90) days before
the proposed date of a sale of the Selling Member’s Units, the Selling Member
shall give a written notice (the “Tag-Along Notice”) to

-51-



--------------------------------------------------------------------------------



 



the other Member at each Member’s address as shown on the Company’s records. The
Tag-Along Notice shall describe in detail the proposed sale, including the
proposed price or consideration to be paid, the name and address of the proposed
Transferee, and if the Selling Member is proposing to sell less than all of its
Units, the proportion of their total Units that they intend to sell. The
non-Selling Member (“Tagging Member”) shall have the right to sell to the
proposed Transferee the same proportion, based on such Member’s Profit Interest,
of such Member’s Units on the terms, subject to adjustments in the price based
on any adjustments to each Member’s Profit Interest previously made pursuant to
this Section 3.5(b) hereof, set forth in the Tag-Along Notice. Other than as set
forth herein, the terms of the Tag-Along Notice shall not be more burdensome to
the Tagging Member than the terms applicable to the Selling Member in the
purchase transaction with the Transferee.
               (c) The Tagging Member shall exercise the rights under this
Section 11.8 by delivering a notice of exercise to the Selling Member, with a
copy to the Company, within thirty (30) days after the delivery of the Tag-Along
Notice to the Tagging Member.
               (d) No later than one hundred eighty (180) days following
delivery of the Tag Along Notice to the Company, the Selling Members shall
conclude the sale of its Units on the terms and conditions described in the Tag
Along Notice, and the Tagging Member shall simultaneously sell its Units on the
terms and conditions described in the Tag Along Notice (subject to adjustments
in the price based on any adjustments to each Member’s Profit Interest
previously made pursuant to Section 3.5(b) hereof).
ARTICLE 12
GAMING LAWS
          Section 12.1 Qualifications.
               (a) Subject to Gaming Laws. If the Company becomes, and for as
long as it remains, subject to regulation under any Gaming Laws, ownership of
the Company shall be held subject to the applicable provisions of any applicable
Gaming Laws.
               (b) Officers and Employees. The election of an individual to
serve in any capacity with the Company is subject to any findings of
suitability, qualifications or approvals required under any Gaming Laws. For
purposes of this Agreement, an individual shall be qualified to serve as an
officer or in any other capacity, for so long as that individual is determined
to be, and continues to be, qualified and deemed suitable by all Gaming
Authorities and under all applicable Gaming Laws. In the event any such
individual does not continue to be so qualified and suitable, that individual
shall be disqualified and shall cease to be an officer or serve in such other
capacity with the Company.

-52-



--------------------------------------------------------------------------------



 



ARTICLE 13
EVENTS OF DEFAULT
          Section 13.1 Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” hereunder on the part of the
Member to which such event relates (the “Defaulting Member”) if within 30 days
following delivery to the Defaulting Member of written notice of such default by
the other Member, or within 10 days if the default is due solely to the
non-payment of monies, the Defaulting Member fails to pay such monies, or in the
case of non-monetary defaults, fails to commence substantial efforts to cure
such default or thereafter fails within a reasonable time to prosecute to
completion with diligence the curing of such default; provided, however, that
the occurrence of any of the events described in Section 13.1(a) or (b) below
shall constitute an Event of Default immediately upon such occurrence without
any requirement of notice or the passage of time except as specifically set
forth therein:
               (a) the violation by a Member of any of the restrictions set
forth in Article 11 of this Agreement upon the right of such Member to Transfer
its Units (a “Transfer Breach”);
               (b) (i) the institution by a Member of proceedings under any
federal or state law for the relief of debtors wherein such Member is seeking
relief as a debtor, (ii) a general assignment by a Member for the benefit of
creditors, (iii) the institution by a Member of a proceeding for relief under
the United States Bankruptcy Code, (iv) the institution against a Member of a
proceeding under the United States Bankruptcy Code, which proceeding is not
dismissed, stayed or discharged within 60 days after the filing thereof or, if
stayed, which stay is thereafter lifted without a contemporaneous discharge or
dismissal of such proceeding, (v) the admission by a Member in writing of its
inability to pay its debts as they mature or (vi) the attachment, execution or
other judicial seizure of all or any substantial part of a Member’s Units which
remains undismissed or undischarged for a period of 15 days after the levy
thereof, if such attachment, execution or other judicial seizure would
reasonably be expected to have a material adverse effect upon the performance by
such Member of its obligations under this Agreement; provided, however, that any
such attachment, execution or seizure shall not constitute an Event of Default
if such Member posts a bond sufficient to fully satisfy the amount of such claim
or judgment within 15 days after the levy thereof and the Member’s Units are
thereby released from the lien of such attachment (each an “Event of
Bankruptcy”); provided, however, that notwithstanding the foregoing or any
provision of Delaware law to the contrary, none of the Events of Bankruptcy
enumerated above shall be deemed an Event of Default hereunder until such time
as: (a) a chapter 11 trustee or an examiner with expanded powers is appointed to
exercise rights otherwise vested in the Member’s estate or in the Member as
debtor in possession, (b) the Event of Bankruptcy is a chapter 7 case in which
an order for relief is entered, or a chapter 11 case that has been converted to
chapter 7 by entry of an order directing such conversion, (c) following an Event
of Bankruptcy, the Member does not perform its obligations hereunder,
(d) following an Event of Bankruptcy involving MGM or corresponding event
involving any of MGM’s Affiliates, an Operations Manager does not perform its
obligations under the applicable Operations Management Agreement, or
(e) following an Event of Bankruptcy, the Required Lenders under the
Construction Facility declare an event of default thereunder;

-53-



--------------------------------------------------------------------------------



 



               (c) any material breach by a Member of its representations and
warranties pursuant to Article 10 hereof or any material default in performance
of, or failure to comply with, any other agreement, obligation or undertaking of
a Member contained in this Agreement;
               (d) the issuance of a final and non-appealable order or directive
of a governmental agency of any jurisdiction, including any Gaming Authorities,
disqualifying a Member from holding any license, approval or permit required for
the business of the Company, or directing that the other Member or any of its
Affiliates terminate its relationship with such Member (a “License Breach”);
               (e) the occurrence of any fraudulent act or intentional act of
willful misconduct by a Member in connection with or in any way relating to the
Company, the Project or the Project Assets;
               (f) the failure by MGM, MGM MIRAGE or its Affiliate to make any
payment as and when required pursuant to the Cash Proceeds Letter, the
Construction Completion Guaranty or the Harmon Completion Guaranty; or
               (g) the failure by MGM, MGM MIRAGE or its Affiliate to make any
payment of all capital expenditures related to the People Mover in excess of
Fifty Million Dollars ($50,000,000) as and when required.
     Section 13.2 Remedies upon Default.
               (a) Upon the occurrence of any Event of Default, the
Non-Defaulting Member shall have the right, without limitation, to exercise any
and all rights and remedies set forth in this Agreement or as may be available
at law or in equity against the Defaulting Member.
               (b) In no event shall any Member have the right to, nor shall any
Member be obligated or liable for, consequential, special or punitive damages,
and in no event may the total damages recovered under any circumstances exceed
the amount of Capital Contributions paid or payable by a Member; provided,
however, that, nothing in this Section 13.2 shall be deemed to apply to, or
limit or otherwise modify, any rights of any Member under Section 4.2(c)(ii) or
Section 13.4 hereof.
          Section 13.3 Indemnification.
               (a) Indemnification by MGM. MGM shall indemnify and defend the
Company, the Subsidiaries of the Company, IW, IW’s Affiliates and their
respective stockholders, members, partners, managers, officers, directors,
employees, agents, successors and assigns (the “IW Indemnitees”) against, and
shall hold the IW Indemnitees harmless from, any Damages incurred or suffered by
an IW Indemnitee resulting from, arising out of, or in connection with, or
otherwise with respect to any breach of any representation, warranty, covenant
or agreement made by MGM contained in this Agreement; provided, however, that
the cumulative indemnification obligation of MGM under this Section 13.3(a)
shall in no event exceed the Unreturned Investment of IW at the time of such
indemnification.
               (b) Indemnification by IW. IW shall indemnify and defend Company,
the Subsidiaries of the Company, MGM, MGM’s Affiliates and their respective
stockholders, members,

-54-



--------------------------------------------------------------------------------



 



partners, managers, officers, directors, employees, agents, successors and
assigns (the “MGM Indemnitees”) against, and shall hold the MGM Indemnitees
harmless from, any Damages incurred or suffered by an MGM Indemnitee resulting
from, arising out of, or in connection with, or otherwise with respect to any
breach of any representation, warranty, covenant or agreement made by IW
contained in this Agreement; provided, however, that the cumulative
indemnification obligation of IW under this Section 13.3(b) shall in no event
exceed the Unreturned Investment of MGM at the time of such indemnification.
          Section 13.4 Buy Out on Default. At any time during the continuance of
an Event of Default under this Agreement resulting from a Transfer Breach or a
License Breach, the Non-Defaulting Member, without limiting any other rights or
remedies it may have under this Agreement, at law or in equity, may, upon
written notice (the “Appraisal Notice”) delivered to the Defaulting Member,
elect to purchase all (but not less than all) of the Units of the Defaulting
Member for cash in an amount equal to the lesser of (A) the Conditional Transfer
Price and (B) the amount of the Unreturned Investment for the Defaulting Member,
and the Defaulting Member will Transfer and sell such Units to the
Non-Defaulting Member (which such purchase shall be consummated in accordance
with the Cash Purchase Procedure. The “Appraised Value” for all of the Units of
a Member shall be the distribution that such Member would receive pursuant to
Section 14.3 hereof if a single purchaser unrelated to any Member purchased the
Company business and assets as a going concern, subject to all existing
indebtedness and Liens, in a single cash purchase, taking into account the
current condition, use and net income of the Project and the Company were
liquidated. If the Members are unable to mutually agree upon the Appraised Value
within 30 days after delivery of the Appraisal Notice, each Member shall select
a reputable MAI appraiser to determine the Appraised Value. The two appraisers
shall furnish the Members with their written appraisals within 45 days of their
selection, setting forth their determinations of the Appraised Value as of the
date of the Appraisal Notice. If the higher of such appraisals does not exceed
the lower of such appraisals by more than 10%, the Appraised Value shall be the
average of the two appraisals. If the higher of such appraisals exceeds the
lower of such appraisals by more than 10%, the two appraisers shall, within
20 days, mutually select a third reputable MAI appraiser. The third appraiser
shall furnish the Members with its written appraisal within 45 days of its
selection, and the Appraised Value shall be the average of the three appraisals.
The cost of the appraisals shall be borne equally by the Defaulting Member and
the Non-Defaulting Member. The determination of the Appraised Value in
accordance with this Section 13.4 shall constitute a final and non-appealable
arbitration. The closing of the purchase and sale of the Units of the Defaulting
Member pursuant to this Section 13.4 shall occur not later than 180 days after
determination of the Appraised Value, or such other time as may be directed by
the Nevada Gaming Authorities. At the closing, the Defaulting Member shall
deliver to the Non-Defaulting Member good title to its Units, free and clear of
any Liens.
ARTICLE 14
DISSOLUTION AND LIQUIDATION
          Section 14.1 Events of Dissolution. Except as set forth in
Section 14.2 hereof, the Company shall dissolve upon the occurrence of any of
the following events:

-55-



--------------------------------------------------------------------------------



 



               (a) the sale or other disposition (including, without limitation,
taking by eminent domain) of all or substantially all of the assets of the
Company and the collection of the proceeds thereof;
               (b) the approval of each of the Members;
               (c) the death, withdrawal, Event of Bankruptcy which constitutes
an Event of Default, or dissolution of a Member, or the occurrence of any event
that terminates a Member’s continued interest in the Company or causes a
Transfer of such interest by operation of law, unless within 90 days after such
event one or more new Members is admitted pursuant to Section 11.2 or 14.2
hereof; or
               (d) the occurrence or failure to occur of any other event, as a
result of which it is or becomes unlawful or impossible to carry on the business
of the Company.
          Section 14.2 Members’ Consent to Continue Business. Upon the
occurrence of an event described in Section 14.1 hereof which may cause the
dissolution of the Company, or subsequent discovery of the occurrence of such an
event, the Managing Member shall immediately notify each of the remaining
Members of the occurrence of the event, and each of the remaining Members shall
notify the Managing Member whether or not it consents to continue the business
of the Company. If all of the remaining Members consent to continue the
Company’s business, then the Company shall not be dissolved and the remaining
Members shall continue the Company’s business.
          Section 14.3 Dissolution and Liquidation. Upon the occurrence of an
event of dissolution described in Section 14.1 hereof, if the business of the
Company is not continued by the remaining Members pursuant to Section 14.2
hereof, the Company shall continue solely for the purpose of winding up its
affairs in an orderly manner, liquidating its assets and satisfying the claims
of its creditors and Members and no Member shall take any action that is
inconsistent with, or not necessary to or appropriate for, winding up the
Company’s business and affairs. To the extent not inconsistent with the
foregoing, all covenants and obligations set forth in this Agreement shall
continue in effect until such time as the Company’s assets have been distributed
pursuant to this Section 14.3 and the Company has been liquidated. The Managing
Member shall be responsible for overseeing the winding up and liquidation of the
Company, shall take full account of the Company’s liabilities and assets, shall
cause the assets to be liquidated as promptly as is consistent with obtaining
the fair market value thereof and shall cause the proceeds therefrom, to the
extent sufficient therefor, to be applied and distributed in the following
order:
               (a) first, to the payment and discharge of all of the Company’s
debts and liabilities to creditors other than Members, in the order of priority
provided by law;
               (b) second, to the payment and discharge of all of the Company’s
debts and liabilities to Members, other than liabilities for distributions to
which Members are entitled in their capacities as Members pursuant to Article 6
and excluding the Subordinated Notes;
               (c) third, to the establishment of any reserves that may
reasonably be deemed necessary by the Managing Member to meet any contingent or
unforeseen liabilities or obligations of the Company not covered by insurance.
Any such reserve shall be deposited in a bank or other financial institution.
All or any portion of such reserve no longer needed for the

-56-



--------------------------------------------------------------------------------



 



purpose for which it was established shall be distributed as promptly as
practicable in accordance with Section 14.3(d) hereof, as appropriate; and
               (d) fourth, to the Members in accordance with Article 6,
including repayment of the Subordinated Notes as set forth in Section 6.5
hereof.
The Managing Member shall not receive any compensation for any services
performed pursuant to this Section 14.3 but shall be entitled to reimbursement
for all out-of-pocket costs and expenses reasonably incurred in connection
therewith.
It is intended that the distributions set forth in this Section 14.3(d) comply
with the requirement of Regulations Section 1.704-1(b)(2)(ii)(b)(2) that
liquidating distributions be made in accordance with positive Capital Accounts.
However, if the balances in the Capital Accounts do not result in such
requirement being satisfied, no change in the amounts of distributions pursuant
to Article 6 shall be made, but rather, items of income, gain, loss, deduction
and credit will be reallocated between the Members so as to cause the balances
in the Capital Accounts to be in the amounts necessary so that, to the extent
possible, such result is achieved.
          Section 14.4 Notice of Dissolution. Upon the occurrence of an event of
dissolution described in Section 14.1 hereof, if the business of the Company is
not continued by the remaining Members pursuant to Section 14.2 hereof, the
Managing Member shall, within 30 days thereafter (i) provide written notice
thereof to each of the Members and to all other Persons with whom the Company
regularly conducts business (as determined in the discretion of the Managing
Member) and (ii) publish notice of such dissolution in a newspaper of general
circulation in each place in which the Company conducts business.
          Section 14.5 Disassociation. Unless and until an Event of Bankruptcy
constitutes an Event of Default, Section 18-304 of the Delaware Limited
Liability Company Act, and any other applicable statute or principle of law, and
any other provision herein, shall not result in such Member ceasing to be a
Member in the Company or otherwise result in such Member’s rights being
restricted, limited or abridged.
ARTICLE 15
MISCELLANEOUS PROVISIONS
          Section 15.1 Waiver of Partition and Covenant Not to Withdraw. Each
Member covenants and agrees that the Members have entered into this Agreement
based on the mutual expectation that both Members will continue as Members and
carry out the duties and obligations undertaken by them hereunder and, except as
otherwise expressly required or permitted by this Agreement or approved by each
of the Members, each Member covenants and agrees not to (i) take any action to
require partition or to compel any sale with respect to its Units or any
property of the Company, (ii) take any action to file a certificate of
dissolution or its equivalent with respect to itself, (iii) take any action that
would cause an Event of Bankruptcy to constitute an Event of Default of such
Member, (iv) withdraw or resign, or attempt to do so, from the Company,
(v) exercise any power under the Act to dissolve the Company, (vi) except as
permitted herein, transfer all or any portion of its Units, (vii) petition for
judicial dissolution of the Company or (viii) demand

-57-



--------------------------------------------------------------------------------



 



a return of its capital contributions. Upon any breach of this Section 15.1 by
any Member, the other Member (in addition to all rights and remedies it may have
under this Agreement, at law or in equity) shall be entitled to a decree or
order from a court of competent jurisdiction restraining and enjoining such
application, action or proceeding.
          Section 15.2 Additional Agreements. IW shall have the right to
exercise any and all remedies of the Company under any Additional Agreements in
the name of and on behalf of the Company, without the necessity of and further
notice to the counterparty under the applicable Additional Agreements.
          Section 15.3 Notices. Unless otherwise provided herein, all notices or
other communications required or permitted by this Agreement shall be in writing
and shall be deemed to have been duly given on the date of delivery if delivered
personally to the Party to whom notice is given, on the next Business Day if
sent by confirmed facsimile transmission or on the date of actual delivery if
sent by overnight commercial courier or by first class mail, registered or
certified, with postage prepaid and properly addressed to the Party at its
address set forth below, or at any other address that any Party may from time to
time designate by written notice to the others:
If to MGM:
Project CC, LLC
c/o MGM MIRAGE
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: General Counsel
Facsimile: (702) 693-7628
If to MGM MIRAGE:
MGM MIRAGE
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: General Counsel
Facsimile: (702) 693-7628
If to IW:
Infinity World Development Corp.
c/o Dubai World
Emirates Towers, Level 47
Sheikh Zayed Road
P. O. Box 17000
Dubai, United Arab Emirates
Attention: Mr. George Dalton
Facsimile: 011-971-4-390-3838
          Section 15.4 Amendments. The provisions of this Agreement may not be
waived, amended or repealed, in whole or in part, except with the written
consent of each of the Members.

-58-



--------------------------------------------------------------------------------



 



          Section 15.5 Successors and Assigns. This Agreement shall be binding
on, and inure to the benefit of, the Parties hereto and their respective heirs,
legal representatives, successors and permitted transferees and assigns.
          Section 15.6 Time. Time is of the essence with respect to this
Agreement and each and every provision hereof.
          Section 15.7 Severability. Each provision of this Agreement is
intended to be severable. If any term or provision hereof is held to be illegal
or invalid for any reason, such illegality or invalidity shall not affect the
legality or validity of the remainder of this Agreement.
          Section 15.8 Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          Section 15.9 Attorneys’ Fees and Other Costs. Except as otherwise
provided in this Agreement, each of the Parties shall bear its own legal fees
and expenses in connection with the negotiation, execution and performance of
this Agreement. The Company shall bear all legal fees and expenses in connection
with any proceeding in which the Company is named as a party. Should any action
or proceeding be commenced (including without limitation any proceeding in
bankruptcy) by any of the Parties to enforce any of the terms of this Agreement
or that in any other way pertains to Company affairs or this Agreement, the
prevailing Party or Parties in such action or proceeding (as determined by the
presiding official(s)) shall be entitled to receive from the opposing Party or
Parties the prevailing Party’s reasonable costs and attorneys’ fees incurred in
investigating, prosecuting, defending or appearing in any such action or
proceeding.
          Section 15.10 Entire Agreement. This Agreement constitutes the
complete and exclusive statement of the agreement among the Parties. This
Agreement supersedes all prior negotiations, understandings and agreements of
the Parties, written or oral, with respect to the subject matter hereof.
          Section 15.11 Further Assurances. Each of the Parties agrees to
perform any further acts and execute, acknowledge and deliver any documents or
instruments that may be reasonably necessary or appropriate to carry out the
provisions of this Agreement and to satisfy the conditions to the obligations of
the Parties hereunder.
          Section 15.12 Headings; Interpretation. Article and section headings
contained in this Agreement are for convenience of reference only and shall not
be deemed a part of this Agreement or have any legal effect. All provisions of
this Agreement shall be construed to further the interests and business of the
Company. The Parties agree to cooperate with one another in all respects in
order to effect the purposes of and carry out the business activities of the
Company, as more particularly set forth herein.
          Section 15.13 Exhibits. Each of the Exhibits referred to herein and
attached hereto is hereby incorporated by reference and made a part hereof for
all purposes. Unless the context otherwise expressly requires, any reference to
“this Agreement” shall mean and include all such Exhibits.

-59-



--------------------------------------------------------------------------------



 



          Section 15.14 Approvals and Consents. Whenever the approval or consent
of a Member or any of the Parties is required by this Agreement, such Member or
Party shall have the right to give or withhold such approval or consent in its
sole and unfettered discretion, unless otherwise expressly provided herein.
          Section 15.15 Estoppels. Each of the Parties shall, upon the written
request of any other Party, promptly execute and deliver to the other Parties a
statement certifying that this Agreement is unmodified and in full force and
effect (or, if modified, the nature of the modification) and whether or not
there are, to such Party’s knowledge, any uncured defaults on the part of the
other Party or Parties, specifying such defaults if any exist. Any such
statement may be relied upon by third parties.
          Section 15.16 Compliance with Laws and Contractual Obligations. Each
of the Members shall at all times act in accordance with all applicable laws and
regulations and shall indemnify and hold the other Parties (including their
respective directors, officers, employees, Affiliates, successors and assigns)
harmless for, from and against any and all Damages, arising out of or relating
to any breach of such laws or regulations. The Company will at all times comply
with all legal and Contractual Obligations and requirements applicable to the
acquisition or development of the Project Assets and the operation of the
Project.
          Section 15.17 Remedies Cumulative. Each right, power and remedy
provided for in this Agreement or now or hereafter existing at law, in equity,
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power or remedy provided for in this Agreement or
now or hereafter existing at law, in equity, by statute or otherwise, and the
exercise by any Party of any one or more of such rights, powers or remedies
shall not preclude the simultaneous or later exercise by such Party of any or
all of such other rights, powers or remedies.
          Section 15.18 Waiver. No consent or waiver, express or implied, by any
Party to or of any breach or default by any other Party in the performance of
obligations under this Agreement shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance by such Party.
Failure on the part of any Party to complain of any act or failure to act by any
other party or to declare any other party in default, irrespective of how long
such failure continues, shall not constitute a waiver by any Party of its rights
under this Agreement.
          Section 15.19 Governing Law and Choice of Forum. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware, excluding its conflict of law principles. In the event of any
litigation between the Parties concerning or arising out of this Agreement, the
Parties hereby consent to the exclusive jurisdiction of the federal and state
courts in Delaware.
          Section 15.20 Survival of Indemnification Obligations. Each and every
indemnification obligation of any one or more of the Members hereto shall
expressly survive the termination of this Agreement and the dissolution of the
Company.
          Section 15.21 Limited Liability.
               (a) The Parties acknowledge that in the event there is a default
or an alleged default by MGM under the arrangements contemplated by this
Agreement, or any party has any claim arising from the arrangements contemplated
in this Agreement, no party shall commence

-60-



--------------------------------------------------------------------------------



 



any lawsuit or otherwise seek to impose any liability whatsoever against
Mr. Kirk Kerkorian, Tracinda Corporation, a Nevada corporation, and any other
corporation or entity controlled by Mr. Kerkorian (other than MGM MIRAGE and its
subsidiaries) or any principals of MGM MIRAGE or the Affiliates of such
principals (the “MGM MIRAGE Restricted Affiliates”). The Parties hereby further
agree that none of the MGM MIRAGE Restricted Affiliates shall have any liability
whatsoever with respect to this Agreement. The Parties hereby further agree that
they shall not permit or cause the Company to assess a claim or impose any
liability against any MGM MIRAGE Restricted Affiliate, either collectively or
individually, as to any matter or thing arising out of or relating to this
Agreement. In addition, the Parties agree that none of the MGM MIRAGE Restricted
Affiliates, individually or collectively, is a party to this Agreement or liable
for any alleged breach or default of this Agreement by MGM or its Affiliates. It
is expressly understood and agreed that this provision shall have no force and
effect with respect to any document or agreement as to which Kirk Kerkorian or
Tracinda Corporation is a party with IW or IW’s Affiliates, except as set forth
in such other agreement.
               (b) The Parties acknowledge that in the event there is a default
or an alleged default by IW under the arrangements contemplated by this
Agreement, or any party has any claim arising from the arrangements contemplated
in this Agreement, no party shall commence any lawsuit or otherwise seek to
impose any liability whatsoever against either the Government of Dubai, the
United Arab Emirates, any corporation or entity controlled by the Government of
Dubai or the United Arab Emirates (other than IW and its subsidiaries) or any
principals of Dubai World or the Affiliates of such principals (the “Dubai World
Restricted Affiliates”). The Parties hereby further agree that none of the Dubai
World Restricted Affiliates shall have any liability whatsoever with respect to
this Agreement. The Parties hereby further agree that they shall not permit or
cause the Company to assess a claim or impose any liability against any Dubai
World Restricted Affiliate, either collectively or individually, as to any
matter or thing arising out of or relating to this Agreement. In addition, the
Parties agree that none of the Dubai World Restricted Affiliates, individually
or collectively, is a party to this Agreement or liable for any alleged breach
or default of this Agreement by IW or its Affiliates.
          Section 15.22 Sovereign Immunity Waiver. IW irrevocably waives, with
respect to itself and its revenues and assets (irrespective of their use or
intended use), all immunity on the grounds of sovereignty or other similar
grounds from (a) suit, (b) jurisdiction of any court of Delaware or (c) relief
by way of injunction, order for specific performance or for recovery of
enforcement of any judgment to which it or its revenues or assets might
otherwise be entitled in any proceedings under or in connection with this
Agreement by the courts of any jurisdiction and irrevocably agrees that it will
not claim any such immunity in any such proceedings and that the waivers set
forth in this provision are intended to be irrevocable.
          Section 15.23 Member Enforcement. IW shall have the power and
authority to enforce any breach or to allege and enforce any breach or Event of
Default by MGM under this Agreement without the necessity of including the
Managing Member in any such action. The Managing Member cannot and is not
authorized to waive, on behalf of IW, the occurrence or continuance of any
breach or Event of Default of this Agreement without the prior written consent
of IW, which consent may be withheld by IW in its sole and absolute discretion.
Notwithstanding the provisions of Section 9.3(a)(xvi), in the event that either
Member is in breach of this Agreement, the other Member may bring a claim or
action on behalf of the Company against the breaching Member to enforce the
rights of the Company against such breaching Member.

-61-



--------------------------------------------------------------------------------



 



          Section 15.24 Release of Dubai World. Subject in all respects to the
provisions of the succeeding sentence, Dubai World’s obligations under this
Agreement are hereby deemed satisfied in full and Dubai World is irrevocably
released and forever discharged from any and all liabilities, claims,
cross-claims, causes of action, rights, actions, suits, debts, liens, damages,
costs, attorneys’ fees, losses, expenses, obligations or demands, of any kind
whatsoever, whether known or unknown, suspected or unsuspected, based on any
facts, actions, or conduct occurring from the beginning of time through the
Effective Date, that arise out of or relate to this Agreement (the “Deemed
Satisfaction of DW Obligations”). Notwithstanding the preceding sentence, and
any rule of law or equity to the contrary notwithstanding, Dubai World’s
obligations under this Agreement, shall automatically reinstate without any
further notice or other action being required on the part of the Company, in the
event that the DW L/C is revoked, dishonored, cancelled or otherwise unavailable
for funding, then until the same has been cured by IW or Dubai World, it shall
be as if the Deemed Satisfaction of DW Obligations pursuant to the first
sentence of this Section 15.24 had never occurred.
          Section 15.25 Release of Mirage Resorts. Subject in all respects to
the provisions of the succeeding sentence, Mirage Resort’s obligations under
this Agreement are hereby deemed satisfied in full and Mirage Resorts is
irrevocably released and forever discharged from any and all liabilities,
claims, cross-claims, causes of action, rights, actions, suits, debts, liens,
damages, costs, attorneys’ fees, losses, expenses, obligations or demands, of
any kind whatsoever, whether known or unknown, suspected or unsuspected, based
on any facts, actions, or conduct occurring from the beginning of time through
the Effective Date, that arise out of or relate to this Agreement (the “Deemed
Satisfaction of MR Obligations”). Notwithstanding the preceding sentence, and
any rule of law or equity to the contrary notwithstanding, Mirage Resort’s
obligations under this Agreement, shall automatically reinstate without any
further notice or other action being required on the part of the Company, in the
event that (i) the MGM L/C is revoked, dishonored, cancelled or otherwise
unavailable for funding; (ii) there is any breach or default by MGM or MGM
MIRAGE under the Construction Completion Guaranty, the Harmon Completion
Guaranty, or of MGM or MGM MIRAGE’s obligations set forth in Section 4.6 hereof;
or (iii) MGM or an MGM Affiliate fails to make any other payment as and when
required pursuant to the terms hereof or of the applicable Additional Agreement,
then until the same has been cured by MGM, MGM MIRAGE or an MGM Affiliate, as
applicable, it shall be as if the Deemed Satisfaction of MR Obligations pursuant
to the first sentence of this Section 15.25 had never occurred.
          Section 15.26 WAIVER OF TRIAL BY JURY. THE MEMBERS TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION,
CAUSE OF ACTION, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS AGREEMENT,
OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE DEALINGS OF
THE MEMBERS HERETO WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS RELATED
HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.
[Signatures on Next Page]

-62-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

            PROJECT CC, LLC,
a Nevada limited liability corporation
      /s/ John M. McManus       Name:   John M. McManus      Title:   Assistant
Secretary        INFINITY WORLD DEVELOPMENT CORP,
a Nevada corporation
      /s/ William Grounds       Name:   William Grounds      Title:   President
and CEO     

